 561321 NLRB No. 83B E & K CONSTRUCTION CO.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We correct the error in the judge's decision in sec. III,E,(20)where he referred to Garland Payne rather than Michael Woods in
finding the Respondent had failed to rebut the inference that it dis-
criminated against Roy Evans. This correction does not affect the re-
sults.2Contrary to our dissenting colleague, we adopt the judge's dis-missal, for the reasons stated by him, of the 8(a)(3) allegations con-
cerning 17 applicants who the General Counsel contended were de-
nied employment because of their union affiliation. Like the judge,
we are unwilling to infer the requisite knowledge of union affiliation
solely on the basis of an applicant's participation in a union appren-
ticeship program many years earlier or his inclusion in his applica-
tion of some employers whom the applicants identified at the unfair
labor practice hearing (but not on their applications) as employers
who had in the past worked on at least some projects as union con-
tractors. In this regard, we also rely on the judge's implicit crediting
of the testimony of hiring agent Brenda Criddle that she had no way
of distinguishing union from nonunion employers on the applications
other than a few large employers which she understood to work at
least sometimes under union contracts. (We also note that, as to two
of the large unionized employers, Bechtel and TVA, the Respondent
had in fact hired applicants listing those employers.) As for the list-
ing of union scale wages, as the judge noted, in this case wage rates
were not a clear guide. In the case of Gene Trammell, for example,
one of the employers which Trammell described at the hearing as
a union contractor was paying, according to his application, lower
rates than those paid on jobs in the same area of the country during
the year by two nonunion employers. In sum, under all the cir-
cumstances, we agree that the General Counsel did not establish by
a preponderance of the evidence that union considerations played a
part in the Respondent's failure to hire these 17 applicants.3We shall also modify the judge's recommended Order in accord-ance with our decision in Indian Hills Care Center, 321 NLRB 144(1996).4See NLRB v. Seven-Up Bottling Co., 344 U.S. 344, 347 (1953).5Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 900 (1984).6J.H. Rutter-Rex Mfg. Co
., 396 U.S. 258, 263 (1969).7See Phelps Dodge, 313 U.S. 177, 192±193 (1941).B E & K Construction Company and Local Union238, International Brotherhood of Electrical
Workers, AFL±CIO and Local Union 96,United Association of Plumbers and Pipe Fit-
ters, AFL±CIO. Cases 11±CA±14332, 11±CA±14543, 11±CA±14359, and 11±CA±14538June 27, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDFOXOn April 9, 1993, Administrative Law Judge Joel A.Harmatz issued the attached decision. The General
Counsel and the Respondent filed exceptions and sup-
porting briefs, including, in the case of the Respond-
ent, a brief in opposition to the General Counsel's ex-
ceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the exceptions in light ofthe record and briefs and has decided to affirm the
judge's rulings, findings,1and conclusions2and toadopt his recommended Order, which is modified toreflect the amended remedy and other modifications as
set forth in full below.3The Respondent has excepted to the judge's rec-ommended remedy that it offer immediate employment
to the 10 discriminatees. The Respondent notes that,
although there are only three actual hiring decisions in
disputeÐi.e., the hiring of employees Michael Woods,
Garland Payne, and Anthony Owen into jobs for which
the alleged discriminatees had appliedÐthe remedy re-
quires offers of employment for more than three em-
ployees. As explained below, we find merit in the Re-
spondent's exception to the judge's recommended
Order insofar as it requires offers of immediate em-
ployment to 10 employees and backpay apportioned
among all of them. Instead, for the reasons stated, we
direct an offer of employment and backpay for em-
ployee James Loudermilk and two others whose iden-
tity is to be determined in compliance; other remedies,
dependent in part on further compliance determina-
tions, are provided for the other seven discriminatees.With respect to James Loudermilk, the judge foundand we agree, that, had the Respondent not been moti-
vated by animus against the Union, Loudermilk would
have been hired as a journeyman pipe welder instead
of Anthony S. Owens. Accordingly, we shall grant the
traditional offer of employment and backpay order asto him. This leaves nine discriminatees for consider-
ation for the remaining two positions. In these cir-
cumstances, we will order offers of employment and
backpay for those two discriminatees who, as deter-
mined in the compliance stage of this proceeding,
would have been hired for the remaining two positions.
This is consistent with the Respondent's duty to those
who would have been hired but for its discrimination.
This leaves seven discriminatees who were potential
hires but for whom, so far as the current record shows,
no job openings existed when they applied. Neverthe-
less, those employees were discriminatorily denied
consideration for employment and are still entitled to
a remedy. In devising an appropriate remedy, we are
mindful of the Board's power to fashion a remedy that
is consistent with Congress' mandate to the Board to
``effectuate the policies'' of the Act.4We are also cog-nizant that our remedy should be one that is ``tailored
to the unfair labor practice it is intended to redress.''5Our remedy should not only ``make employees
whole''6but also be one that is balanced and ``neutral-izes''7the discrimination. 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Dean General Contractors, 285 NLRB 573 (1987).9Consistent with Dean General Contractors, supra, liability forsubsequent positions may be defeated if it is shown that the Re-
spondent did not transfer employees from project to project.In fashioning our remedy, we are guided by thecourt of appeals' decision in Ultrasystems WesternConstructors v. NLRB, 18 F.3d 251, 258±259 (4th Cir.1994), and the Board's decision on remand in that
case, Ultrasystems Western Constructors, 316 NLRB1243 (1995). In that case, the court agreed with the
Board that the employer had unlawfully discriminated
against 65 employee applicants by refusing to consider
them for hire. The actual number of job openings was
unknown, but it was apparent that the number was
fewer than the number of discriminatees. The court
held that it went beyond the Board's remedial powers
to order backpay and reinstatement for all the
discriminatees without regard to whether there were
available jobs. Id. at 259. The court also held, how-
ever, that it was within the Board's powers to order
``consideration of [all the discriminatee applicants] insome preferential manner on later jobs'' and that ``per-
haps [the Board] also could order reinstatement with
backpay for those found, in a compliance proceeding,to have been denied actual positions.'' Id. On remand,the Board directed that it be determined in compliance
whether the employer would have hired any of the ap-
plicants but for its discrimination, and as to those for
whom such findings were made, that they be offered
immediate employment to those positions and paid
backpay. If the positions no longer existed at the time
the Board's Order issued, it was to be determined
whether they would have been assigned to jobs at
other sites after those jobs ended. If so, then backpay
for the subsequent jobs and offers of employment in
current equivalent positions would be appropriate. 316
NLRB at 1244 fn. 7, 1245.Consistent with those principles, we direct thatLoudermilk and the two other employees who would
have received the jobs available when they applied, but
for the Respondent's discrimination, be offered em-
ployment in those jobs and paid backpay. If those jobs
no longer exist, then they should be offered employ-
ment in current equivalent jobs unless the Respondent
shows that it would not have assigned those employees
to other jobs elsewhere after the projects in question
ended.8With regard to the other seven discriminatees,if the General Counsel shows in compliance that non-
discriminatory consideration would have resulted in
their hiring into positions equivalent to those for which
they applied that became available subsequent to their
applications, whether at the Canton, North Carolina
site or other projects of the Respondent, they are to be
offered backpay attributable to those jobs. If that
showing is made, then, as in the case of the other three
discussed above, they are to be offered employment in
current equivalent jobs, unless the Respondent shows
that its personnel policies and procedures do not pro-
vide for retaining employees and reassigning them tojobs at other sites after the termination of a particularproject. The foregoing measures are designed to put
the employees into the position they would have occu-
pied had the Respondent not undertaken to discrimi-
nate against them because of their union affiliations.AMENDEDREMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that it
cease and desist therefrom, and take certain affirmative
action deemed necessary to effectuate the policies of
the Act.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by refusing to hire employee
James J. Loudermilk, we shall order that he be offered
immediate employment in the position for which he
applied and is qualified and that he be made whole for
any earnings lost by reason of the discrimination
against him, from the date of refusal to the hire date
of a bona fide offer of reinstatement.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by refusing to consider the
employees named below for hire and denying journey-
man electrician positions to two of them,Sammy Lee Whitaker Jr.Roy C. Evans
Randall Monteith
Norris P. DaleCharles E. Phillips
James M. Johnston
Julian Buchanan
William L. Hunter
Robert E. Simmonswe shall order that, when the two discriminatees fromthe above list are identified in the compliance proceed-
ing as the two who should have been hired for the two
journeyman electrician vacancies, they shall be offered
immediate employment in those positions and backpay.
If it is shown at the compliance stage of this proceed-
ing that the Respondent, but for its discrimination,
would have hired any of the remaining seven
discriminatees to jobs at other sites, we shall order the
Respondent to make those individuals whole for the
discrimination found and, if those positions no longer
exist, to place them in positions substantially equiva-
lent to those for which they applied at Canton.9In allinstances, backpay shall be computed on a quarterly
basis as prescribed in F.W. Woolworth Co
., 90 NLRB289 (1950), and shall be reduced by net interim earn-
ings, with interest computed in accordance with NewHorizons for the Retarded, 283 NLRB 1173 (1987). 563B E & K CONSTRUCTION CO.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, B E & K Construction Company, Bir-
mingham, Alabama, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Discouraging union activity by refusing to hireor in any other manner discriminating against employ-
ees with respect to their hours, wages, or other terms
and conditions or tenure of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJames Loudermilk immediate employment to the posi-
tion for which he applied or, if such position no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or other rights and privileges,
dismissing, if necessary, any employees hired to fill
the position.(b) Make James Loudermilk whole for any loss ofearnings and benefits suffered as a result of the dis-
crimination against him in the manner set forth in the
amended remedy section of this decision.(c) Within 14 days from the compliance Order, offerimmediate employment to the two discriminatees from
the following list, who are determined in the compli-
ance stage of this proceeding, as the two individuals
who should have been hired for the two available posi-
tions for which they applied and qualified or, if no
longer existent, to substantially equivalent positions.(d) Make the two discriminatees identified in thecompliance stage of this proceeding as the two individ-
uals who should have been hired whole for losses sus-tained by reason of the discrimination against them as
set forth in the amended remedy section of this deci-
sion. As for the remaining seven discriminatees, if it
is shown at the compliance stage of the proceeding,
that the Respondent, but for its discrimination, would
have hired any of these discriminatees to jobs that be-
came available subsequent to their applications either
at Canton or other sites, the Respondent shall make
them whole for the discrimination found in the manner
set forth in the amended remedy section of this deci-
sion.Sammy Lee Whitaker Jr.Roy C. Evans
Randall Monteith
Norris P. Dale
Charles E. Phillips
James M. Johnston
Julian BuchananWilliam L. HunterRobert E. Simmons(e) Within 14 days from the date of this Order, no-tify in writing all the 10 discriminatees who applied
for employment at the Respondent's Canton project in
1991 and who were unlawfully denied employment
that any future job applications will be considered in
a nondiscriminatory manner.(f) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(g) Within 14 days after service by the Region, postat its facilities in Canton, North Carolina, copies of the
attached notice marked ``Appendix.''10Copies of thenotice, on forms provided by the Regional Director for
Region 11, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 9, 1991.(h) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.MEMBERBROWNING, dissenting in part.I join my colleagues in adopting the judge's findingsthat the Respondent violated Section 8(a)(3) by refus-
ing to hire 10 applicants for employment as
pipewelders and electricians because of their union af-
filiations. I also agree with the remedy set forth in the
majority's opinion.Contrary to my colleagues, however, I would reversethe judge's dismissal of 8(a)(3) allegations concerning
17 other applicants who applied for jobs with the Re-
spondent during 1990 and 1991. Specifically, I would
reverse the dismissals regarding job applicants William
Wilson, Cornelius Adams, Christopher Delk, Robert 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982).Worley, Clifford Boone, Howard Newman, Terry Cole,Gene Trammell, Malcolm Bentley, Leslie Silvers,
Danney Vella, Billy R. Lewis, Perry Ledbetter, Joseph
Stellitano, Larry Martin, Randy Cutshall, and Stuart
Gwyn. As to each of those applicants, the judge dis-
missed the 8(a)(3) allegation solely on the grounds that
the General Counsel had failed to establish a prima
facie case of discrimination because, in the judge's
view, the evidence was insufficient to show that the
Respondent had knowledge of the applicants' union af-
filiations. I disagree and would find that the applica-
tions filed by these 17 individuals put the Respondent
on notice of their union backgrounds and sympathies.It is clear from the record that the Respondent wasopposed to hiring any applicant who set forth indicia
of union membership or affiliation on his application
or resume. All 17 of the individuals named above list-
ed on their applications a long history of employment
by numerous unionized employers. Several of the ap-
plicants listed as a recent employer the Tennessee Val-
ley Authority, which the judge found was commonly
known in the area to employ only employees rep-
resented by a union. In fact, the judge found that the
Respondent's hiring agents knew that some of the ap-
plicants' prior employers were union contractors.In addition to the extensive history of work forunion contractors, the applications of 6 of the 17 appli-
cants indicated that the applicant had been paid at con-
struction industry union wage rates, and the applica-
tions of 5 individuals listed participation in union-
sponsored apprenticeship programs. The judge found
that the Respondent's agents would have had to have
known that the past wage rates listed by some of these
applicants were union scale.Nevertheless, the judge refused to infer either thatthe Respondent's representatives would recognize that
the employers listed on the applications were union
contractors, or that an employment history of ``union''
jobs would cause the Respondent to disregard qualified
applicants on that basis alone. The judge reasoned that
even if the Respondent knew that an applicant's prior
employment history was with union employers, those
applicants could nonetheless ``be viewed as workers
receptive to nonunion employment.'' The judge dis-
counted the factor of participation in a union appren-
ticeship program for several reasons, including the fact
that the applicants' apprenticeship training had oc-
curred a number of years before the date of their appli-
cations.Unlike the judge, I believe that it is reasonable todraw an inference that the Respondent would view an
applicant who had a history of employment with
unionized employers, or who had participated in a
union apprenticeship program, as someone who would
represent a threat to the Respondent's avowed desire to
keep its work force nonunion. The Respondent is alarge national construction firm, with projects and con-tacts throughout the area involved in this case. At least
with respect to the projects at issue here, the Respond-
ent maintained an aggressive, affirmative, antiunion
policy. To this end, the Respondent discriminatorily
denied employment to the 10 job applicants listed in
my colleagues' decision. In light of all these cir-
cumstances, it is reasonable to conclude that the Re-
spondent's representatives were well aware that the
employers listed on the 17 applicants' applications
were unionized contractors, and that the Respondent
believed that hiring applicants who had worked for
those employers would jeopardize its nonunion status.
It is equally reasonable to infer that the Respondent
would be similarly hostile toward applicants who had
participated in union apprenticeship programs, no mat-
ter how long ago that participation occurred.Thus, I would find that the General Counsel estab-lished a prima facie case of a discriminatory refusal to
hire concerning each of these 17 job applicants. The
record shows that the Respondent failed to carry its
Wright Line11burden to demonstrate that it wouldhave denied employment to these 17 individuals, even
absent their union affiliations. Accordingly, I would in-
clude the 17 applicants named above in the list of
discriminatees who are entitled to the remedy for
which we have provided in our Decision and Order.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discourage union activity by refusingto hire, or in any other manner discriminate against
employees with respect to their hours, wages, or other
terms and conditions or tenure of employment. 565B E & K CONSTRUCTION CO.1Running throughout the General Counsel's posthearing brief onefinds rejection of a principle fundamental to analysis of cases of this
kind. Thus, a fledgling in this field sooner or later would grasp that
a refusal to hire case must be tried on the basis of facts known to
the party charged. Counsel for the General Counsel was fully mind-
ful of this limitation before the case was briefed. At the hearing, he
was informed repeatedly that details not on the applications, or notshown otherwise to have been communicated to the Respondent,
could not be considered. The guideline for briefing should have been
clear when, in reference to such extrinsic facts, counsel was admon-
ished by me, ``you put a burden on me because in my decision, I've
got to constantly point out that this evidence ... is irrelevant, in-

competent and not to be considered by any reviewing authority.'' Tr.
757. Nevertheless, counsel for the General Counsel has submitted a
posthearing brief replete with references to otherwise material facts
that not only were not communicated to the Respondent, but hardly
could have been known by the latter. I find it troubling that more
and more, one reads a brief these days only to conclude that the au-
thor is more interested in presenting a road-map to reversal than a
document that could be relied upon as useful tool in reaching a sus-
tainable result.2Inadvertent errors in the transcript have been noted and corrected.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer immediate employment to James
Loudermilk, dismissing, if necessary, any employees
hired to fill the position, and to the two discriminatees
from the list below who are determined in the compli-
ance stage of this proceeding as the two individuals
who should have been hired for the two available posi-
tions for which they applied and qualified, or if those
positions no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights or privileges they would have enjoyed.WEWILL
make them whole for any loss of earningsand other benefits resulting from our discriminatory re-
fusal to hire, less any net interim earnings, plus inter-
est.Sammy Lee Whitaker Jr.Roy C. Evans
Randall Monteith
Norris P. Dale
Charles E. Phillips
James M. Johnston
Julian Buchanan
William L. HunterRobert E. SimmonsWEWILL
make whole any of the remaining sevendiscriminatees from the above list, in the manner set
forth in our decision and amended remedy, if it is
shown at the compliance stage of this proceeding, that,
but for our discrimination, we would have hired any
of them to jobs at other sites.WEWILL
, within 14 days from the date of theBoard's Order, notify in writing all the 10
discriminatees who applied for employment at our
Canton project in 1991 and who were unlawfully de-
nied employment that any future job applications will
be considered in a nondiscriminatory manner.B E & K CONSTRUCTIONCOMPANYParis Favors, Esq., for the General Counsel.Dion Y. Kohler, Esq., of Atlanta, Georgia, and G. Scott Hum-phrey, Esq. (Ogletree, Deakins, Nash, Smoak & Stewart),of Greenville, South Carolina, for the Respondent.Jerry J. Rogers, Business Manager, of Enka, North Carolina,for the Electricians Union, and Lewis Todd, BusinessAgent, of Asheville, North Carolina, for the Plumbers
Union.DECISIONSTATEMENTOFTHE
CASEJOELA. HARMATZ, Administrative Law Judge. On anoriginal unfair labor practice charge filed on April 9, 1991,
in Cases 11±CA±14332 and 11±CA±14553, a consolidatedcomplaint issued on February 25, 1992, alleging that the Re-spondent independently violated Section 8(a)(1) by advising
a job applicant that it would be futile for him to seek em-
ployment, and violated Section 8(a)(3) and (1) of the Act by
refusing, on various dates, to hire 43 job applicants as elec-
tricians because of their union membership.In Cases 11±CA±14359 and 11±CA±14538, a consolidatedcomplaint issued on October 31, 1991, on an original unfair
labor practice charge filed on April 9, 1991, alleging that the
Respondent violated Section 8(a)(3) and (1) of the Act by re-
fusing, on various dates, to hire 28 job applicants for pipe-
fitting or pipe welding positions because of their past mem-
bership in or affiliation with a labor organization.In duly filed answers, the Respondent denied that any un-fair labor practices were committed.Pursuant to an order of consolidation dated March 10,1992, the above-captioned proceeding was heard in Ashe-
ville, North Carolina, on various dates in March, April, andMay 1992. Following close of the hearing, briefs were filed
on behalf of the General Counsel1and the Respondent.On the entire record,2including my opportunity directly toobserve the witnesses and their demeanor, and after consider-
ing the posthearing briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Delaware corporation, is engaged ingeneral construction at various sites throughout the United
States including a jobsite at a lumber mill operated by Cham-
pion International in the town of Canton, Heywood County,
North Carolina. At that location, the Respondent is engaged
in a plant modernization project. In the course thereof, the
Respondent during the calendar year prior to issuance of the
complaints, received at the jobsite goods and materials val-
ued in excess of $50,000 directly from points outside the
State of North Carolina. The complaint alleges, the answer
admits, and I find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The term ``merit shop'' refers to a class of contractors who oper-ate nonunion, and hence are not bound to any collective-bargaining
agreement, or to obtain labor through a union hiring hall.4Cf. Electro-Tec, Inc., 310 NLRB 131 (1993).5See, e.g., Sunland Construction Co., 309 NLRB 1224 (1992);and Ultrasystems Western Constructors, 310 NLRB 545 (1993); Cf.J.E. Merit Constructors
, 302 NLRB 301 (1991).6Town & Country Electric, 309 NLRB 1250 (1992).7See Wireways, Inc., 309 NLRB 245 (1992).8Turbyfill never met or spoke to Redmond before, and thereforecould not identify his voice. His testimony was based entirely on the
speaker's representation. Anyone could have made the call.9Turbyfill testified that he did in fact ``refile'' in January.II. THELABORORGANIZATIONSINVOLVED
The complaint alleges, the answer admits, and I find thatLocal Union 238, International Brotherhood of Electrical
Workers, AFL±CIO (the Electricians Union) and Local
Union 96, United Association of Plumbers and Pipefitters,
AFL±CIO (the Plumbers Union) are labor organizations
within the meaning of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. Preliminary StatementThis is another in a line of cases in which the GeneralCounsel contends that a ``merit shop'' employer in the con-
struction industry unlawfully denied employment to numer-
ous applicants on the basis of union membership.3The alle-gations relate to the Respondent's hiring practices at a major
modernization project at a papermill operated by Champion
International in the town of Canton, located in Heywood
County, North Carolina.Among the crafts required on this job were journeymenpipefitters, and pipe welders represented by the Plumbers'
Union, as well as electricians possessing skills within the tra-
ditional jurisdiction of the Electricians Union. Both unions
were alert to the project and, despite constitutional restric-
tions barring or tending to restrict employment on nonunion
jobs or with offending employers, neither objected to efforts
by unemployed members to seek work with the Respondent.
There is high unemployment among craftsmen in the build-
ing trades in the areas surrounding the job situs.The issues in this case are narrow, but complicated by thefact that the allegations of discrimination are premised on ap-
plications filed individually over a span of 8 months, during
a period in which they would not be identified with any via-
ble organizational effort.4In fact, the Unions disavowed anyulterior, tactical objectives of this nature, excusing their in-
volvement as a pure attempt to further job interests of unem-
ployed members. Thus, the assessment of legitimacy as to
the disappointed job seekers requires greater attention to de-
tail than where organization is the avowed objective, and, to
that end, union officials were systematic in their approach,
participating directly by filing batched applications5or byshepherding members in mass to the hiring situs.6Thus, each allegation requires individual evaluation in ac-cord with the guidelines set forth in Wright Line, 251 NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied
455 U.S. 989 (1982). Moreover, as there were no interviews,
and few instances where the applicant was in communication
with representatives of the Respondent, the information con-
veyed on the face of the application alone, by and large,
stands as the exclusive focus.7I am aware of no other casewhere independent inquiry of this nature is required as to so
many applications. In the process, I have followed certaincommon guidelines in assessing key elements of the GeneralCounsel's case-in-chief. They are dictated by peculiarities
present on this record and are explained in conjunction with
related findings immediately below.After discussion of generic, yet crucial, issues that pervadeboth cases, findings and conclusions with respect to each of
the alleged discriminatees are discussed below. The analysis
will focus on the General Counsel's proof and whether it
warrants, or falls short of, an inference of discrimination, to-
gether with a discussion of evidence offered by the Respond-
ent to show that, in no event, would these individuals have
been hired under nondiscriminatory considerations.B. Union Animus1. Interference, restraint, and coercionUnion animus is obviously a key element of the GeneralCounsel's initial proof responsibility under Wright Line,supra. Here, direct evidence of an intent to discriminate
against union members received its first and only test from
an allegation that the Respondent violated Section 8(a)(1) of
the Act when Bill Redmond, its electrical superintendent, in
so many words, declared that union members would not be
considered for work on this project. The General Counsel
sought to substantiate this allegation through Ernest
Turbyfill, an electrician and member of Local 238, who, as
an unsuccessful job seeker at the Canton jobsite, is named
as a discriminatee in Cases 11±CA±14332 and 11±CA±
14543.Turbyfill testified that on December 12, 1990, he receiveda telephone call from someone who identified himself as Bill
Redmond.8According to Turbyfill, he was told by``Redmond'' that in reviewing applications, he wished to dis-
cuss some items in that of Turbyfill. He started with
Turbyfill's heart condition, inquiring if that would impede
Turbyfill's performance. Turbyfill replied that it would not.
From there, Turbyfill related the following:[Redmond] mentioned ... he noticed on the applica-
tion that I was a member of ... Electrician's Union,

and I told him that's right, I was; that I ... had been

a member in good standing for 17 years. And, then
... the next thing I believe what he said was ...

well, I don't think ... there's any use of you reapply-

ing.Turbyfill went on to testify that Redmond then hung up, butbefore doing so capped the conversation by stating, ``we've
been through this before and here we go again.''Redmond is not on active payroll status. He is located athis home in Georgia, and due to illness was not available to
testify. It made no difference. I did not believe Turbyfill.There is no evidence that any other applicant had any sponta-
neous inquiry as to any item on their application, nor was
there testimony that any remotely similar remark had been
made by any representative of the Respondent. In addition,
his account raises question as to why, if Turbyfill was dis-
qualified by reason of union membership,9Redmond would 567B E & K CONSTRUCTION CO.10If, as he conceded, Turbyfill's earlier applications contained thesame entries under ``Medical History'' as in his January 6 applica-
tion, it seems unlikely that he would have been singled out for spe-
cial attention.11In passing, while I did not believe all the testimony of BrendaCriddle, the onsite personnel manager, I believed her testimony that,
other to (sic) request specific individuals, the operating supervisors
were not involved in the hiring process and did not review applica-
tions.12Kennedy at the time was the president of BE & K, Inc. It is
my understanding that he no longer occupies this post, but remains
as chief executive officer. BE & K is the corporate parent of BE

& K Construction Company.13GCX-6, pp. 5±6. The manual also instructs foremen as to adher-ence to law and against the commission of unfair labor practices, in-
cluding discriminatory hiring practices. This language does not offset
the animus inextricably embedded in the merit shop philosophy, nor
allow one to disregard the competitive economic considerations from
which it springs. Exculpatory language is more easily drafted than
followed, especially should the very heart and soul of the businessContinuedcontact him,10and in doing so inquire as to any physical in-capacity.11Turbyfill's uncorroborated testimony, if probative,was illogical and lacking in truthful ring. I did not believe
it. The 8(a)(1) allegation is dismissed.2. Inferable animusThe failure of proof as to the above allegation negates anydirect evidence that the Respondent actively screened out or
would otherwise refuse those with union credentials. At the
same time, however, I reject the Respondent's contention
that direct evidence of animus is an indispensable element of
the General Counsel's case.In this latter regard, the Respondent cannot escape the eco-nomic realities of its chosen method of doing business, and
it is perfectly reasonable to infer that the Respondent would
protect itself when in a position to perceive a threat to its
very existence. Thus, the Respondent operates in a labor in-
tense, highly competitive economic environment in which it
bids jobs on a nonunion basis against both union and non-
union firms. The impact of unionization in this context was
outlined in J.E. Merit Constructors
, 302 NLRB 301, 304(1991):[T]he Respondent considers itself as among the class ofcontractors which refer to themselves as ``merit em-
ployers.'' This is nothing more than a ``buzz'' ref-
erence to nonunion shop. It is a calling antithetical to
any form of contractual relationship with traditional
building trade unions. Indeed, one might fairly assume
that this class of employers, at least in the area of costs,
enjoys a labor-oriented, competitive edge in an industry
where bidding wars generate revenues, and effective
performance turns upon the ability to attract competent
workers on a casual, short-term basis. The benefit of
operating nonunion in this industry is magnified when
one considers that most industrial maintenance work is
more labor intense than customarily encountered in
other forms of construction activity, with the ratio oflabor to material costs proportionately higher.There can be little debate that any formal organiza-tion drive by an affiliated labor union challenges this
fundamental economic advantage. It follows that indis-
criminate hiring from that source clearly would enhance
the peril. In this light, hiring decisions confronting the
Respondent ... may be equated with a choice between

suicide and survival.These observations are no less germane here. The Re-spondent has taken steps to preserve its status as a nonunion
contractor through a ``Foreman's Informational Manual,'' in
which the role of foremen in the merit shop strategy is out-lined over the signature of T.C. Kennedy.
12In essence, theRespondent, through this indoctrination, defines the role of
foremen as follows:On our merit shop projects, the entire work force fromlaborer to project manager works as a team without
third party interference.....Our employees need not look to some outsider to solveour problems; rather, an employee has the right to talk
to the foreman and the company about any work prob-
lem.Thus, the merit shop policy is contingent upon exclusion ofthe ``outsider'' and the ``third party.'' Guidance is provided
by Kennedy as just how foremen should implement the merit
shop policy in the event the ``outsider'' or ``third party''
should appear, as follows:[T]he problems caused by unions [are mentioned] toyou because you, as management on the project for
BE&K, should be aware of the company's position andunderstand why the company has taken this position.
Also, the company expects you to implement this pol-
icy.... As 
far as the individual employee is con-cerned, you are BE&K.You may be asking yourself what you can do. First ofall, you can sincerely implement the company's merit
shop policy and show your own loyalty to BE&K. Youshould constantly keep the lines of communication with
employees open and do not hesitate to answer their
questions concerning company policies and benefits, as
well as questions about unions. Knowing what's going
on among the employees is absolutely is absolutely es-
sential to maintain good employee morale. If employees
have complaints, they should feel that there is some-
where that they can be aired, and they will not have to
walk around the job with their discontentment festering
inside them. Last, you can treat employees fairly. Know
the workers and show them respect and try to avoid ar-
bitrary acts.One of the problems in trying to operate a Merit Shopis that we must always be on the lookout for unions at-
tempting to organize a project.....If you ever detect union activity on your project, I wantyou to call me immediately so we can get expert help
and advice at the earliest possible moment.13 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
be threatened. As matters stand, the merit shop policy, the directionthat foremen honor it, and the improbability that the Respondent
could survive if unionized, are factors tending to support the General
Counsel's claim as to the probability of discrimination in this case.14Unless otherwise indicated, all dates refer to 1991.15A second round of communication opened on February 18,when Rogers resubmitted 38 applications. Evans replied by letter of
February 21. GCX-106(c) and (d). A further letter by Rogers datedFebruary 26 went unanswered. GCX-106(e). There also was no re-
sponse to his March 28 letter to the Respondent's president, Ted
Kennedy. GCX-106(f).16The fact that Redmond was targeted by the Plumbers Unionmight well have suggested that Todd was getting information from
the Electricians Union, and that the labor organizations had em-
barked on some sort of concerted venture. GCX-2(a). Evans admit-
ted that the submission of pipefitter applications to an electrical su-
perintendent was sufficiently unusual to prompt him to inform the
Company's counsel in Birmingham, Fred Garrick.17GCX-2(b). The rejection of these ``batched'' applications didnot give rise to any violation, anticipatory or otherwise. This much
is conceded by the General Counsel. The latter acknowledges that
the Respondent had a nondiscriminatory requirement that all applica-
tions be completed and filed personally by the job seeker at its em-
ployment office.18Criddle testified that Redmond approached her with the Rogersletter, but she directed him to Evans. Evans testified that when
Redmond presented him with Todd's letter, he contacted Fred
Garrick, the Respondent's in-house counsel in Birmingham. He de-
nied calling Garrick in furtherance of the policy whereby foreman
and supervision are to be on the lookout for unions trying to orga-
nize. Contrary to Evans, this is the only logical explanation for his
actions appearing on the face of this record.19These applications were returned to the individual applicants,apparently with declaration that such documents had to be completed
in person at Respondent's personnel office. Evans, in his correspond-
ence with Todd and Rogers, made no reference in either regard, sim-
ply declaring that ``[a]ll applicants for employment are given due
consideration under employment guidelines established by BE&K.''20See BE & K, Inc.
, 252 NLRB 256 (1980); BE & K, Inc.
, 260NLRB 574 (1982).21See Tyger Construction Co., 296 NLRB 29, 37 (1989). In soconcluding, I am alert to Ultrasystems Western Constructors, 310NLRB 545 fn. 2 (1993), where the Board upheld a judge's 8(a)(3)
findings where predicated on applications that merely signified that
disappointed applicants had past employment on union jobs. That
view, however, was expressed in the context of a ``hiring policy
which screens job applicants to uncover suspected union sympathiz-
ers.'' On that basis, Ultrasystems is distinguishable on materialgrounds.22Cf. J & L Enterprises, 310 NLRB 121 (1993); Electro-Tec, Inc.,310 NLRB 131 (1993). In these cases, the prima facie case wasHaving studied these resistive guidelines, it is understand-able that the Respondent would overreact once overtures
were made by the Unions concerning manning of the job.
Thus, the Respondent was alerted, beginning in late January
1991,14that the Unions were interested in seeking employ-ment for their members. By letter dated January 23, Jerry
Rogers, the business agent for the Electricians Union, for-
warded 48 applications to Bill Redmond, the electrical super-
intendent at the Champion jobsite. (GCX-106(a).) By letter
dated January 30, the Respondent's project superintendent,
Randall Evans, responded to the letter indicating that as the
Respondent did not recognize the Electricians Union further
communications would not be acknowledged. (GCX-
106(b).)15The Plumbers Union followed suit. By letter of February3, Lewis Todd, the business agent for Local 96, forwarded
12 applications of its members to Electrical Superintendent
Redmond.16As in the case of Rogers, the Todd letter wasanswered by Randall Evans.17Here again, the letters expressed neither an interest in bar-gaining nor organization. Both simply were in quest of jobs
for unemployed members. Nevertheless, the Respondent
adopted a highly protective stance. Thus, none were an-
swered by Redmond, the addressee, nor by Personnel Man-
ager Criddle. Instead, Evans, the project superintendent, who
denied any role in hiring decisions, did so.18He did so with-out reference to the applications that had been submitted.19He did, however, specifically address an uncommunicated or-ganizational threat which he attempted to rebuff as follows:One of the fundamental cornerstones of BE&K Con-struction Company is our strong, personal relationship
with our employees. BE&K firmly believes that the in-
terests of its employees are best served by open and di-
rect communications between our Company and each
employee. We do not believe that any third party is
needed to facilitate such communications. Our employ-
ees also agree with this philosophy. Our employees
have not seen any necessity to be represented by out-
side interests, and accordingly BE&K is not signature
to any collective-bargaining agreement with any labor
union.The union letters appear to have struck a sensitive chord.This ``knee jerk'' response makes it impossible to conclude
that BE & K, a firm that twice before ran afoul of the law

with respect to employees who evidently did not ``also agree
with this philosophy,''20would stop at this rebuff and refrainfrom internal strategies where called on to defend its philoso-
phy.However, when applied to individual cases, this evidenceis not strong enough to support a notion that discrimination
is inherent or presumptive in the case of every disappointed
applicant whose past reflected union membership, or employ-
ment on union jobs, or both. It is my impression that it
would be difficult to man a job of any size under such con-
straints. See, e.g., J.E. Merit Constructers
, 302 NLRB 301,308 fn. 51 (1991). Moreover, precedent fails to substantiate
any presumption that merit shop employers customarily en-gage in systematic discrimination of this kind, and I reject
any general assumption that illicit discrimination exists in
every case where an applicant, whose past is known to in-
clude union membership or union employment, goes
unhired.21To so hold would seem particularly prejudicial ina case where, as here, thousands of applicants have been by-
passed, and where the focus of the claim of illegality, as de-
fined by the complaint, requires a review of the propriety of
the Respondent's preference for one applicant over the other
upon naked comparison of competing applications. Under
Wright Line, the bypass of qualified union members, even inthe face of extreme union hostility, alone, would not estab-
lish a prima facie case. Windemuller Electric, 306 NLRB No.125 (1992); J.E. Merit Constructors
, 302 NLRB 301, 303±304 (1991). The principle assumes added significance where
the General Counsel has failed to establish direct evidence of
an intention to exclude union members.22In any event, it 569B E & K CONSTRUCTION CO.founded on specific proof that the employer involved refused to hirethose that could be identified as union members.23Despite internal constitutional restrictions on a member's rightto work nonunion, many applications in this case reflect employment
by alleged discriminatees on both union and nonunion jobs, includ-
ing those of merit shop employers. There is no reason to infer that
the Respondent would react to these individuals differently from
other nonunion employers.24Criddle testified, with corroboration from Project SuperintendentRandall Evans, that she alone made the hiring decisions at the
Champion job for hourly employees in all crafts.25Cf. Ultrasystems Western Constructors, 310 NLRB 545 at 554(1993).26These arguments include references to the fact that some of thediscriminatees were offered jobs, and some actually hired. As the
General Counsel aptly points out this did not occur until after the
charges were filed. Merit shop employers, depending on the exi-gency of the situation will hire from a pool of union applicants, and
yet be found to have discriminated as against others. See, e.g., Town& Country Electric, 309 NLRB 1250 (Hansen) (1992).27Once the requisite organizational threat has been demonstrated,these additional elements are crucial to the General Counsel's initial
proof responsibility. For, no matter how severe the opposition to
unionization, the allegations in question require affirmative showing
that the dissatisfied applicants suffered actual prejudice in the hiring
process. Tyger Construction Co., 296 NLRB 29, 37 (1989).28Most of the employment reflected on the applications is in thesoutheastern sector of the United States where right-to-work statutes
often prevail. Work on ``union'' jobs in these jurisdictions does not
necessarily signify union membership. Some contractors in their own
name work both union and nonunion depending on the particular
jobs. Some contractors, as this record demonstrates, converted at
some point from organized to nonunion or, presumably, vice versa.
In the case of union jobs, hiring halls are obligated to refer and do
refer nonmembers to contract jobs, who are not required, because of
``Right to Work Laws,'' to join during such employment.29The Respondent preferred to hire its former employees. TheGeneral Counsel concedes to legitimacy of this preference, and va-Continuedwould subvert the explicit terms of Section 8(a)(3) if em-ployers were impelled to grant a hiring preference to those
with union background or face the consequences of a pre-
sumptive unfair labor practice. In sum, absent more direct
evidence than has been presented here, it would be inappro-
priate to speculate that the Respondent adopt a practice of
broad-brushed discrimination against any and all who could
be tied to a labor organization.23On the other hand, the Respondent's need to remain non-union is the essence of its competitive posture. To that end,
it has devised a published strategy for combating unioniza-
tion. At a minimum, Evans' response to the union letters
confirms that organization would not be viewed with indif-
ference or quiet resolve. As indicated, it is a matter of sur-
vival, and while it would be unfair to assume that union
membership or employment alone would impel the Respond-
ent to violate the law, it would be naive to assume that it
would treat with equanimity applicants, who are not just in-
terested in a job, but whose application evinces an overt or-
ganizational threat in terms so bold as to be equatable with
commitment to undermine the merit shop philosophy. As a
traveling merit employer intent on walking the tight rope be-
tween the threat of unionization and the need to staff a dis-
tant job with skilled personnel, the inference is logical that
the hiring process will be tilted dramatically against those
whose employment facially is incompatible with the merit
shop philosophy.Criddle would disagree. She denied that the merit shopphilosophy was implemented through, or a point of ref-
erence, in the hiring process.24Thus, in contrast with fore-men, who are instructed to further the merit shop policy and
report any threats to it, the personnel office, being the nerve
center most vulnerable to union penetration, is described as
free of guidelines or obligation to implement the merit shop
policy. Project Manager Evans was entirely straightforward
in confirming the likely assumption that a personnel director,
operating under a policy that required supervisors to maintain
a vigil against any sign of union activity ``probably'' would
scan applications for earmarks of union affiliation. Neverthe-
less, my disbelief of Criddle's testimony gives rise to sus-
picion, but does not establish that applications were in fact
screened to staff the job with those posing no risk of organi-
zation.25However, it is among the considerations that makeme hesitant to endorse the Respondent's various arguments
that its commitment to a nonunion method of doing business
was always ignored in personnel actions.26In sum, should an application of an alleged discriminateeflaunt union alliance under conditions incompatible with
merit shop employment, it shall be inferred that a prima facie
case has been substantiated if a vacancy existed27on the dateof discrimination set forth in the complaint, yet was filled
from another source, despite the applicant's apparent quali-
fication for the job. See Fluor Daniel, Inc., 304 NLRB 970(1991).C. The Knowledge AlternativeSome applications are flawed on the knowledge issue aswell. Thus, even if it were assumed that the Respondent
would react in discriminatory fashion where applications
merely reflected passive union affiliation, the prima facie
case would still require evidence that the Respondent had, or,
at least should have known of this involvement.Of the many discriminatees involved in this case, there isno credible testimony that any verbally communicated the
fact, or extent of their union membership to any representa-
tive of the Respondent. The applications vary in their disclo-
sure of union sentiment. Some conveyed union allegiance un-
mistakably. Some contained employment data that Criddle
admittedly would have understood as suggesting that the ap-
plicant had worked one or several union jobs. In still others,
the listed wage rates were so high, even taking account of
sectional differentials, that one barely familiar with the in-
dustry would assume them to be at union scale.The General Counsel would go beyond these examples,expecting to meet its proof responsibility through testimony
from discriminatees as to whether contractors listed on their
application were ``union'' or ``nonunion.'' This view as-
sumes, first, that the characterizations by the discriminatees
were accurate.28More importantly, it rests on the fallacy thatknowledge of these witnesses is binding on the Respondent.Similarly, the General Counsel elicited testimony from thebusiness managers of the Electricians Union and the Plumb-
ers Union, basically, to the effect that all contractors listed
on applications involving persons actually hired by the Re-
spondent, who lacked prior BE & K experience were non-

union.29There are additional problems with this testimony. 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cancies filled on this ground will not support an allegation of dis-crimination.30Todd, of the Plumbers Union, struck as the most candid of thetwo. His testimony, confessedly, was geared to a broad definition of
nonunion status. Thus, he declared that he would consider all con-
tractors to be nonunion unless among the ``several thousand'' signa-
tory to the International collective-bargaining agreement. It is not
likely that the Respondent would have similar expertise. Todd also
testified that he did not ``study'' the applications and did no research
on the status of the named contractors but ``went totally by mem-
ory.'' This despite the fact that he never before heard of ``a few''
of the listed firms.31The General Counsel takes issue with my rejection of applica-tions bearing the names of alleged discriminatees who did not appear
at the hearing. Apart from the due-process issues that would be
raised, and were amply reviewed at the hearing, these documents
were not authenticated, and there is no evidence whatever that they
were completed or filed by the person whose name they bear. Ac-
cordingly, there is no evidence that Paul Lambert, Jimmy D. Barton,
Michael Glenn Dale, and Harold Denny Snodgrass applied for em-ployment, and hence, contrary to the General Counsel, they are not
similarly situated to alleged discriminatees that provided testimony
establishing that applications were duly filed in accord with non-
discriminatory requirements. Cf. Toledo (5) Auto/Truck Plaza, 300NLRB 676 fn. 1 (1990). Moreover, no excuse is offered for the non-
appearance of these alleged discriminatees. They were subpoenaed,
and presumably mileage fees were tendered. One can only assume
that their lack of cooperation, to the prejudice of this proceeding,
was solely attributable to the fact that they had better things to do
with their time. Accordingly, the allegations as to Lambert, Barton,
Dale, and Snodgrass are dismissed. At behest of the General Coun-
sel, the complaint was amended to delete Edward Gardineer, Jerry
Franklin, Kenneth W. Stafford, William R. Stafford, Michael E. Mil-
ler, and Jesse S. Willis.32The Respondent's arrangement with the Heywood Count Com-munity College to provide educational services has only limited rel-
evance to the inquiry. There is no evidence that anyone hired to a
journeyman post enrolled in any of these courses to develop or im-
prove the skills of his particular craft. This opportunity was offered
to laborers and helpers who wished to upgrade, renew, or learn addi-
tional skills. There is evidence that three graduates of the welder
training program were hired as student pipewelders at the rate of
$10.40, rather than the journeyman rate of $10.75.33In evaluating the evidence bearing on the prima facie case, thisfactor has been discounted. In my opinion, it is inappropriate in as-
sessing the General Counsel's initial proof responsibility to substitute
for the Respondent's hiring judgment on the basis of the vagaries
contained in employment applications. Any comparison of experi-
ence claims in such a document would naturally rest on the fallacy
that this data alone will always or will even normally furnish the
only legitimate basis for an employer's hiring choice.34Wilson testified that he had been a member of Local 96 for 20years.35Wilson was familiar only with the projects he worked on, andwas unaware whether these contractors worked union on other jobs.Neither witness was unbiased. Both were vague in offeringa foundation for their testimony. Their lack of objectivity
was compounded by the fact that their testimony was often
based upon scuttlebutt or understandings gleaned from sec-ondary sources, thus, leaving room for differences of opin-
ion, if not error.30For her part, Criddle, who made all hiring decisions, de-nied that she was aware generally of the identity of union
contractors. She admitted to knowledge of union status only
in the case of Bechtel, TVA, Kellogg, and Morrison-Knud-
sen. She denied access to any data base or compilation that
listed union contractors operating in the United States. In any
event, there is no evidence that such references were avail-
able, nor would there be reasonable basis for inference that
any of the Respondent's agents were capable of identifying
which of thousands of contractors operating in this country
who are, or were union, and which were not. In the same
vein, it has been deemed unreasonable to draw negative in-
ference as to just which contractors Criddle or other of Re-
spondent's agents would have known to be union in connec-
tion with any specific application. It strikes as extremely
doubtful that she or Evans would have been able to recog-
nize the union status of hundreds of contractors. Yet, unless
it is inferable that all, or virtually all contractors listed anddescribed as union by the General Counsel were known by
the Respondent to be union, the applications alone would
not, in this respect, convey the requisite evidence of knowl-
edge. These considerations are relevant to analysis, to follow,
of the individual cases.D. Cases 11±CA±14359 and 11±CA±145381. Preliminary statementThe Plumbers Union maintains an office in Asheville,North Carolina, some 22 miles distant from the Champion
mill. The General Counsel has presented a number of appli-
cations ostensibly completed and filed personally at the job-
site by members, present and past, of Local 96 or sister
locals of the Plumbers Union, or those who profess to be
members of other labor organizations. These applications os-
tensibly were generated at various times between November
1990 and August 1991. The complaint, as amended, and sub-
ject to rulings made at the hearing,31presently includes via-ble allegations that 19 applicants were denied employment aspipe welders or pipefitters for proscribed reasons. None were
interviewed and only rarely was their direct communication
between the Respondent and the applicant. Thus, almost in
every case, the claim of discrimination turns upon what the
Respondent might have gleaned from within the four corners
of the application.The evidence as to vacancies during the relevant time-frame are substantiated by documentation as pipe welders
and pipefitters actually hired by the Respondent during the
relevant timeframe. This data appears in General Counsel's
Exhibit 5.32The General Counsel contends that applicationsfiled by some of these individuals demonstrates that they
were less qualified than the alleged discriminatees. (GCX-
4(a)±(aa).)332. The individual cases(1) William Hartley Wilson. Wilson allegedly was deniedemployment unlawfully on November 5, 1990. His applica-
tion was dated October 22, 1990. (GCX-3(c).) It sought work
as pipefitter, while reflecting past employment in that capac-
ity. It shows that he left school some 43 years earlier, having
completed the ninth grade.34It lists employment with fourcontractors, two of whom he described as union,35and theothers nonunion. In this respect, the application reflects past
employment with three contractors, all described by Wilson
as union.On the face of his application, there is no reasonable basisfor inferring that agents of the Respondent knew or should 571B E & K CONSTRUCTION CO.36Criddle testified that it was her impression from this applicationthat Wilson's experience was in commercial plumbing, rather than
industrial pipefitting.37This would not be true as of February 3, 1991, when Toddwrote Redmond in an appeal that certain applications be considered.
I reject Criddle's testimony insofar as she would have me believe
that she neither read nor was briefed in detail as to the content of
either this document or those sent by Rogers on behalf of the elec-
tricians.38Harris' testimony that this school was sponsored by a Local ofthe Plumbers Union is not indicated on the application and would
not have been discovered solely from examination of that document.39The General Counsel's position was not enforced by the hiringof L.F. Neal on February 27. (GCX-4(b).) Criddle explained that,

unlike Harris, Neal sought work as a welder/pipefitter. He was hired
as a welder, but later that day failed the welder test. Because he was
traveling with another employee that Respondent needed, Neal wasnot released but assigned to work as a pipefitter. I see no reason to
fault the Respondent's judgment in this regard.40Delk testified that at the time he applied, about 200 applicantswere lined up for 2 city blocks, standing in the cold.41Even had I found that a prima facie case, it would be concludedthat E.S. King, who was hired on February 4, was selected on the

basis of a request by a supervisor who had worked with him on a
Flour Daniel project. Thus, according to Criddle's credited, Rob
Parton, a BE & K supervisor, had worked with King on that job

and wanted him on the Canton project. He was contacted by Criddle
and hired. King's application listed Parton as his supervisor on the
Fluor Daniel job. GCX-4(a). This would suffice to establish that
Delk would not have been hired even in the absence of any personal
union history.have known that Wilson was a union member, or that he pre-viously had been employed on union jobs. As I read the ap-
plication it does not list employment in the industry beyond
1987. Wilson's listed wage rates, the highest being $11.70
per hour, would not necessarily suggest that he at any time
labored at union scale.36His application does name Todd as a reference. However,there is no basis for concluding that anyone reading it on be-
half of the Respondent would have known Todd, or his asso-
ciation with the Union, nor could this be ascertained on the
face of the application. It simply entitles him as a ``man-
ager,'' without specifically identifying him with Local 96 or
the Plumbers Union. Indeed, it does not give the Local 96
address, but merely provided Todd's home address. At this
early date there is no foundation for assumption that the Re-
spondent would associate this name with any labor organiza-
tion.37Accordingly, the evidence is deemed insufficient to sup-port an inference that union considerations played even a
partial role in Wilson's failure to land a job. The 8(a)(3) alle-
gation in his case is dismissed.(2) Jack T. Harris. It is alleged that Harris was unlawfullydenied hire on February 27, 1991. His application is dated
February 19. (GCX-3(a).) Harris was not a member of Local
96 or any labor organization at the time. He at one time had
been a member of Local 612, Plumbers Union, based in
Dekalb, Illinois. Prior to that date he had been unemployed
for more than a year. There is nothing in his application that
communicated union membership, currently or in recent
years, or that Harris would pose an organizational threat. The
fact that he was trained some 30 years ago in a plumbing
and pipefitting school offers not a clue to union affiliation
or membership.38There is no reason to assume that anyone processing thisapplication would be in a position to identify contractors list-
ed on his application and resume as union. If they could,
they would have learned that Harris had not worked a union
job since 1983. This would hardly support an inference that
anyone examining that document on behalf of the Respond-
ent would have rejected it on belief that Harris presented a
risk to the merit shop philosophy. The General Counsel has
failed to establish that Harris was refused employment on
this job because of a past or present union membership, or
out of a fear that BE & K's nonunion status would be

threatened by his retention.39The 8(a)(3) allegation in thiscase shall be dismissed.(3) Christopher Delk. It is alleged that Delk was unlaw-fully denied hire on February 4. He applied for work at BE

& K as a pipefitter on January 8.40His residence was inAiken, South Carolina, some 250 to 300 miles distant from
the jobsite. His application is virtually without points of con-
tact in western North Carolina. No employment is listed out-
side of South Carolina. In fact, he apparently last worked in
October 1989.Delk listed three contractors on his application. He de-scribed only one, M.K. Ferguson, as union. He last worked

for the latter in December 1988. Although the application
does not identify the job, it was the Savannah River site, a
government project that presumably was subject to Federal
prevailing wage and benefit laws. Delk did not know wheth-
er M.K. Ferguson operated nonunion on other jobs. The

hourly rate was no different on this job than he received as
a ``fitter'' in his nonunion employment with Southern Indus-
trial Piping.While this, of course could not be discerned from the ap-plication, it is of interest that Delk was never a member of
Local 96, or any affiliate of the Plumbers Union. He claims
membership in a local of the Sheet Metal Workers Union,
but admits that he ceased paying dues about 5 years ago.Against this background, it is concluded that the GeneralCounsel, from the data appearing on the face of the applica-
tion, has failed to establish a prima facie case of discrimina-
tion. The fact that on one occasion, Delk was employed by
on a government job that was union, for a contractor that he
could not identify as having worked solely under union con-
tract, would not alone carry a reasonable suggestion that hemight have been denied employment, to any degree, in con-
sequence of a union background. The allegation that Delk
was denied employment in violation of Section 8(a)(3) and
(1) of the Act is dismissed.41(4) Cornelius Adams. Adams sought work as a pipefitteron November 27, 1990, and again on April 26, 1991. (GCX-
3(d) & (e).) Adams avers that he filed an additional applica-
tion in September 1990. He was mistaken. The dates given
in his affidavits, his testimony, and the documentation are
not consistent, and Adams obviously was confused and bur-
dened by a lapse in recollection. It is concluded that he ap-
plied only on those dates which are confirmed by docu-
mentation on this record. His November application signifies
that he had worked 25 years as a pipefitter. He describes
four of the five jobs listed on that application as union jobs.
On his subsequent application, he listed the nonunion job on
top, followed by a second that he described as nonunion. 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
42Cornelius Adams was one of three members of the Adams fam-ily that sought work on this job. the Respondent was presented evi-
dence that it either hired or attempted to hire all three. In the case
of Cornelius Adams, Criddle testified that she specifically recalled
that a clerk, on several occasions teased her about hiring ``the
Adams Family,'' and periodically would mention her unsuccessful
efforts to reach members of the group.43Criddle credibly testified that there is a significant difference be-tween the work of a sprinkler fitter and a construction pipefitter, in
terms of the size of the pipe, the connective process, and the pipe
configuration in the overall system. I am persuaded that greater all
around skills and versatility are required of journeyman performing
heavy construction.44In a case of this magnitude, it is necessary to bind the GeneralCounsel with his own professed theory of when and why discrimina-
tion took place. One must assume that the General Counsel's stated
position has been forged with understanding of the underlying facts
and prosecuted with the intention of educating the judge. In this
light, I have no intention to substitute my own independent analysis
of each application filed by each of like craft who had been hired
by the Respondent within 60 days of an application filed by an al-
leged discriminatee, and, based thereon, independently to fashion an
alternative theory for a violation. The enormity of this burden would
place the administrative law judge in a prosecutory role. In the con-
text, the allegations of discrimination will stand or fall on the Gen-
eral Counsel's professed position.45By then, Todd had been identified to management as a businessmanager for Local 96. See GCX-2.As for the union jobs, Adams, on cross-examination con-ceded that he was unaware of whether the firms involved
worked union at other locations. Here again, apart from the
alleged discriminatee's understanding, there is no evidence
that Criddle from the information appearing on Adams' ap-
plications would have deduced that Adams presented an or-
ganizational threat or that he was affiliated with Local 96 or
any other labor organization. Thus, there is no reasonable
basis for inferring that union considerations played any part
in his case,42and, accordingly, the 8(a)(3) allegation in thisrespect is dismissed.(5) Daniel Inglima. In this case the application apparentlywas signed and filed on November 15, 1990. Work as a
``pipefitter'' was sought, but at a pay level of only $10 per
hour. According to Inglima, of the four contractors listed in
his employment history, three were union.The application reflects that Inglima's training and experi-ence as a fitter was restricted to sprinkler designs as part of
overall fire protection systems.43Detracting from his desir-ability is an employment gap showing that he did not work
between 1981 to 1986.According to his testimony, he had not been a union mem-ber since 1989. He was unacquainted with Local 96, and he
does not claim to have ever belonged to a local of the
Plumbers Union that represented construction fitters.Here again, on the face of the application, there is no basisfor assuming that Inglima's characterization of prior employ-
ment as union was accurate, nor would it be fair to infer that
the Respondent's representatives would have recognized it as
such. In sum, the evidence provides no reasonable basis for
inferring that Inglima's failure to obtain employment was to
any extent based on union considerations, and, accordingly,
the 8(a)(3) allegation in his case is dismissed.(6) Burrell Joe Clark. Clark applied twice before May 22,1991, when he was hired by BE & K. (GCX-5.) His first

application was dated January 10, 1991, the second, March
14, 1991. (GCX-3(g) & (h).) Clark was hired on the basis
of his March 14 application, though at the time the document
had been pending for more than 60 days. This application
specified 29 years' experience as a pipefitter. Of the four
projects listed by Clark, four were described as union, in-
cluding two stints each with the Tennessee Valley Authority
and Cox Mechanical.In his posthearing brief, the General Counsel contends thatClark was discriminated against because on January 21, BE

& K hired Stephen E. Warren as a pipefitter, who had only
``4'' years' experience in the craft. (GCX-4(l).) Contrary to
the General Counsel, Warren's application reflects 6 years'
experience as a pipefitter. The General Counsel asserts thatunder normal circumstances, Clark would have been pre-ferred because of his 29 years' experience as a pipefitter. No
other theory of a violation in Clark's case is advanced.44Inthis instance, although Clark listed nothing on his application
signifying that he was a union member, were I to assume
that the Respondent were of a notion that he was, I neverthe-
less would conclude that he would not have been hired over
Warren. At the time, the Respondent's representatives would
have been unaware that Clark had more experience as pipe-
fitter than Warren. For Clark's January 10 application merely
listed employment in the craft from February 1989 to Octo-
ber 1990. His actual experience was not conveyed until his
filing of March 14, 1991.In light of Warren's ostensibly greater experience, togetherwith the fact that Clark's January 10 application reflects that
he voluntary quit three of five listed jobs, for personal rea-
sons, it is concluded that Warren would have been hired
even were Clark not suspected of union allegiance. Accord-
ingly, the 8(a)(3) based on that application shall be dis-
missed.(7) John David Cabe. Cabe's only application is datedApril 2, 1991. He sought a position as a pipe welder. His
application reflects that he possesses the special skills of a
pipefitter and welder, and lists almost 11 years of almost
continuous employment as a welder. His residence, as listed
was only 12 miles from the jobsite.The application clearly conveys Cabe's allegiance to Local96, Plumbers Union. At the top of his employment record,
he lists ``Local Union No. 96,'' its Charlotte office and iden-
tifies ``Lewis Todd'' as supervisor.45The General Counsel claims that its case of discriminationis made out by the hiring of Donnie Caldwell as a pipe weld-
er on April 30, 1991. However, on its face, the latter's appli-
cation lists 17 years of experience as a pipe welder. (GCX-
4(s).) Moreover, Caldwell's application reflects a 1991 layoff
by Anchor Steam. The latter had been engaged in a project
at the Canton Mill and, according to Criddle, Champion re-
quested BE & K to consider Anchor Steam laid-off person-

nel. Criddle credibly testified that Caldwell was hired on this
basis. Accordingly, it is concluded that Caldwell would have
been preferred over Cabe even if the latter had no union in-
volvement. The 8(a)(3) allegation in his case is dismissed.(8) Larry Dean Bishop. Bishop applied for work as a pipe-fitter on February 14, 1991. (GCX-3(j).) His application lists
about 4 years' experience as either a pipefitting or pipe fore-
man. On the face of the application, one would not nec-
essarily assume union affiliation. However, the General
Counsel claims, but the Respondent denies, that he attached 573B E & K CONSTRUCTION CO.46GCX-5 erroneously describes Hughes as having had prior expe-rience with BE & K.
47The hiring of Neal was not relevant to the allegation in the com-plaint. That document specifies February 25, as the date of discrimi-
nation. Having done so, without taking advantage of lengthy oppor-
tunities to amend, the General Counsel has established the focus for
the defense, and is estopped from altering the theory belatedly with-
out providing the Respondent notice and an opportunity to litigate.
Thus, the Respondent cannot be faulted by limiting its defense to the
February 25 hiring of Hughes. Imposition of any further burden
would be prejudicial. The Respondent was under no more obligation
to defend the hiring of Neal than to defend its hiring of Kenny Bar-
nard, Darrell Henderson, or Earl King, all of whom were hired as
pipefitters within 60 days of February 14, the date of Bishop's appli-
cation.48The Respondent asserts that Zanone's hiring is listed on GCX-5. That, however, does not appear to have been the case.49GCX-4(m), RX-4(e). It is not without significance that one ofthe alleged discriminatees, Stephen Adams, identified Fluor Daniel
Construction Company as union, with Daniels Construction Com-
pany being its nonunion arm.50No weight is given to the fact that Guthrie was hired by the Re-spondent on August 20, 1991, following a second application dated
July 25, 1991. GCX-3(l).51The General Counsel acknowledges the weakness in Farmer'scase, but asserts that the violation should be found because of the
inexperience of W.A. Lokerson II, who was apparently hired on

February 21, 1991. Lokerson attended the welding course given by
Chuck Massie at the Heywood Community College. He listed
Massie and Criddle's husband among his references. According to
Criddle, he was hired as a student welder at the student's rate of
$10.40 after successful testing and attendance at the welding course.
There is no reason to assume that he was hired for a journeyman
position, nor is there anything suspect in Criddle's explanation for
his hire. In passing, it is noted that the Respondent's posthearing
brief asserts that Lokerson, as well as Chris Mathews and William
D. Payne, were listed on RX-5 as hired on February 21. Although
the General Counsel makes no reference to these hirings, Criddle
testified that, like Lokerson, Mathews was hired as a student welder
based on his performance in Massie's class at Heywood Community
College. No testimony was offered as to why Payne was hired, but
his application reflects that he possessed skills and experience that
would qualify him to a point establishing that his hiring made good
sense, and certainly was not so foolhardy as to fill the void in the
General Counsel's prima facie case.52Adams was informed of employment opportunities at BE & K
by a local unemployment office. When he went to apply there was
a ``large crowd'' with a similar intent.a resume to the application. This latter document does con-vey that in 1967 he successfully completed a 5-year appren-
ticeship under auspices of ``Local Union # 687.''First, for reasons previously given, I would not infer dis-crimination merely on the Respondent's knowledge that the
applicant had acquired training through a union apprentice-
ship. The result would not be altered simply because the ap-
plication also asserts past employment on union jobs, even
if the Respondent was aware of that fact. In any event, here
again, the Respondent has effectively rebutted any inference
of discrimination.Thus, to support the claim that Bishop was bypassed fordiscriminatory reasons, the General Counsel points to the hir-
ing of Jack Hughes on February 25, 1991,46and Levi Nealon February 27, 1991.47Hughes' application shows that hehad been employed by Imoco, a contractor at the Champion
mill, as a welder and foreman for 22 years at that site.
(GCX-4(y).) Criddle hired Hughes, on recommendation of
the pipe superintendent because of his reputed familiarity
with the pipe system in the mill and his long employment
at that location. On Criddle's credible testimony, it is con-
cluded that Hughes would have been hired over Bishop, even
if Bishop had never been associated with a labor organiza-tion. The 8(a)(3) allegation in his case is dismissed.(9) Michael Rocky Guthrie. This allegation is founded onan application dated January 24, 1991. It seeks work as a
``pipefitter welder.'' (GCX-3(k).) There is no mention of
union affiliation. Guthrie claims that all contractors listed
thereon are union. Since the summer of 1989, he earned in
excess of $16 hourly on three separate jobs. While applying,
he was singled out for a conference with Criddle, who in-
formed as to a shortage of qualified welders, that Guthrie
should stay in touch, and that he would probably be called
in to take a welding test in the following week. This did not
materialize, and, according to Guthrie, when he attempted to
follow up he could not get through to Criddle, being told she
was busy.The complaint alleges that Guthrie was discriminatedagainst on January 4 or 24, 1991. By way of brief, it is as-
serted that this was substantiated by the Respondent's hiring
of Samuel McMurray on this latter date, a pipe welder with
less experience. (GCX-5.) The Respondent asserts that
McMurray was hired together with Tweed Zanone on that
date,48and that both were preferred because of their trainingunder the Fluor Daniel welding training program,49and testi-mony by Criddle that she received a recommendation on be-
half of both from Billy Cole of that firm. Criddle claims that
because of her positive experience with graduates from the
Fluor Daniel school, she hired both McMurray and Zanone.
This preference is not challenged as discriminatory and its
implementation substantiates that they would have been hired
over Guthrie even were he a suspected threat to the BE &

K open shop policy. The 8(a)(3) allegation as to Guthrie is
dismissed.50(10) Clinton Brady Farmer. Farmer applied for a positionas a pipe welder on February 21, 1991. His application does
not mention union affiliation. (GCX-3(m).) Of the five con-tractors listed, he described four as nonunion. By his own ad-
mission, he last worked a union job in September 1985.
There is nothing on this application to give the Respondent
any reason to expect that Farmer presented a threat to its
merit shop policy, and, considering the many reasons that
could exist for not acting on this application, I find that the
General Counsel has failed to establish that union affiliation,
to any extent, was among them.51The 8(a)(3) allegation inFarmer's case is dismissed.(11) Stephen Douglas Adams. Three applications wereidentified as having been submitted by Adams before he was
hired in August 1991. The first was dated March 12,52andthe second, June 20. (GCX-3(n) & (o).) A third application
dated on July 30 was identified as General Counsel's Exhibit
3(p), but never offered in evidence. The first two applications
listed only one nonunion contractor, which was tail-ended
with an unspecified employment term. The four remaining
contractors were identified by Adams as union. That dated
July 30 appears to have adverted to basically the same array
of ``union'' contractors listed on the March and April appli- 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
53All work on a rehabilitation, or heavy maintenance project can-not be performed while the plant is operational. During the project,
those production is customarily suspended to facilitate construction
for defined periods. A contractor will swell its payroll and offer ex-
tensive overtime to support its commitment to complete the work
within the defined shutdown period.54This same defense was offered and substantiated in connectionwith Kenny R. Barnard, who also was hired on March 18 to a pipe-
fitter position. GCX-5. Barnard was not mentioned in the General
Counsel's posthearing brief.55As indicated Todd would have assumed some notoriety with theRespondent's officials in light of Job Superintendent Evans' cor-
respondence with him earlier in the year. See GCX-2(b). I wasunpersuaded by Criddle's testimony that she was alerted to the cor-
respondence by Electrical Supervisor Redmond, but did not read and
was not briefed as to the content.56According to Loudermilk, the Respondent's personnel office ad-vised him on July 23 that an application that he claims to have sub-
mitted a month earlier was not on file. Lost applications were iso-
lated insofar as this record discloses, and in light of the overwhelm-
ing number processed, no pattern exists that suggests anything sin-
ister in this instance.57If Owens had been employed previously by the Respondent,documentation should exist to that effect. In fairness, the Respondent
should be provided an opportunity to litigate such incontrovertible
evidence during compliance stages, or even sooner. This was no or-
dinary trial. The enormity of the details to be considered under the
many allegations each of which had to be addressed individually and
in a highly detailed fashion affords convincing explanation as to the
confusion that might have led the General Counsel to stipulate to
GCX-5 and its representation that Owens had previously worked for
BE & K, while, in a like state of confusion, the Respondent was

agreeing to the application that indicated that this was not the case.
Having witnessed the trial first hand, I cannot imagine that the attor-
neys would have had an opportunity to conform, compare, and fur-
nish an answer to each segment of each document offered in evi-
dence against them without unduly delaying the process. In my opin-
ion, the burden on the defense by the shear weight of the issues pre-
sented constituted an ``extraordinary'' circumstance within the mean-
ing of Sec. 102.48(d)(1) of the Board's Rules and Regulations.
While it was the Respondent's burden under Wright Line to presentits defense unambiguously, if truth is to be served, it would seem
only fitting that the former, on request and an appropriate showing,
be given an opportunity to clarify the conflict if that can be done
on undeniable documentation.cations. On that document Daniel Construction was replacedby Fluor Daniel Construction, a firm that Adams described
as ``union.''Adams admittedly was hired by BE & K as a pipefitter
on August 21. (GCX-5.) He was laid off after the shut-
down53but recalled in February 1992, where he remained onactive payroll status at the time of the hearing.The complaint alleges that Adams was discriminatorallydenied hire on March 18. By way of posthearing brief, the
General Counsel argues that this is confirmed by the Re-
spondent's hiring of Darrell Henderson on March 12, whose
application shows less qualifications than demonstrated on
those filed by Adams. The General Counsel seems to suggest
that Henderson's frequent employment with Fluor Daniel,
whom Adams described as union, contributes to the claim of
discriminatory selection.There is no evidence that the union status of the listedcontractors was so notorious as to make it common knowl-
edge within the industry. Nor would the reported wage rates
alone warrant an inference that those who made hiring deci-
sions on behalf of the Respondent were aware or suspected
that the employment depicted by Adams was Union. In any
event, even if the General Counsel were given benefit of the
doubt in this regard, these factors alone would not provide
the requisite proof to shift the burden of proof. Moreover, the
Respondent has credibly established that Henderson had been
recommended for hire by a BE & K general foreman.

Criddle testified that this was a recognized basis for pref-
erence that was implemented in Henderson's case. The Gen-
eral Counsel makes no claim that supervisory recommenda-
tion was an inherently discriminatory or otherwise illegit-
imate ground for deciding between applicants.54The Re-spondent did not violate Section 8(a)(3) and (1) by denying
Adams employment when Henderson was hired.(12) James J. Loudermilk Jr. The July 23, 1991 applica-tion in this instance sought work as a pipe welder.
Loudermilk's present and past affiliation with the Charging
Party is unmistakably conveyed. His employment history
specifies that from August 1961 to the present, he worked
under ``United Association Pipefitters and Plumbers,''
headquartered in Asheville, N.C. as a pipe welder at
``scale.'' In addition, Lewis Todd is listed as a reference.55Loudermilk admits that on August 23, he was offered em-ployment at BE & K, but turned down the job because he

had accepted employment elsewhere. The General Counsel,
nevertheless argues that the case of discrimination was per-
fected when on July 24, the Respondent hired Anthony S.Owens, whose application shows less experience thanLoudermilk.56The Respondent apparently relied on General Counsel'sExhibit 5, in this regard which describes Owens as being a
former employee of BE & K. In his application, however,
Owens checked the box which indicated that he had not
worked for BE & K in the past. The assertion by the Re-

spondent that this ``apparently'' was an erroneous response
is unsubstantiated by any proof. The discrepancy goes to the
heart of the allegation. Prior employment is a legitimate pref-
erence which would take precedence over other factors, and
I would have no interest in substituting judgment for the Re-
spondent where an applicant was hired on that ground. Here,
the record is ambiguous, and does not permit a finding that
Loudermilk would not have been hired even if he had not
conveyed his union sentiment. This was the Respondent's
burden, as in this instance, Loudermilk had brazenly por-
trayed his affiliation with Local 96 while knowingly seeking
work with a merit shop operation. The revelations in this re-
spect would plainly convey an unyielding dedication to
views antithetical to the Respondent's method of doing busi-
ness, and warrants the inference that it was at least a part
of the reason for failure to hire him in the vacancy filled the
day after he applied. The Respondent thereby violated Sec-
tion 8(a)(3) and (1) of the Act.57(13) Norman E. Todd. The complaint alleges that Toddwas discriminated against on May 22, 1991. The relevant ap-
plication was filed on April 9. (GCX-3(r).) A second applica-
tion was filed on July 23. (GCX-3(s).) Todd sought work as
a pipefitter. His application specified that his skills included
``35 years, mechanic & pipe.'' It also lists employment on
jobs that he describes as ``union,'' and which carried sub-
stantially higher rates than that paid by the Respondent.
Union proclivity was not otherwise disclosed. 575B E & K CONSTRUCTION CO.58The position sought is not discernible from the application.Adams was not asked to identify the job he sought. My finding in
this regard is based on the position taken by the parties in their
briefs.59The Plumbers Union is often referred to as the ``U.A.'' How-ever, one reading the application could misread the handwriting as
``V.A.,'' and as a reference to training sponsored by the Veterans'
Administration. In this light, I am unwilling to assume that the Re-spondent's officials would have construed this entry as having union
connotations.60For this reason, there is no merit in the General Counsel's ob-servation that on June 3, 9 days earlier, Danny Ledford was hired
as a pipefitter. On the face of the record, the Respondent was given
no notice, and had no reason to adduce proof as to why it preferred
Ledford to Adams. In this connection, I note that GCX-5 indicates
that a Daniel Ledford, a former BE & K employee was hired on

February 27 as a pipefitter.61Criddle testified that, according to her evaluation of these appli-cations, Worley's pipefitting experience actually was limited to about
6 months, and that Worley, instead, was basically a structural weld-
er.62Although the General Counsel adduced testimony that Worley'shealth history was the ``same'' on both applications, there are sig-
nificant differences. On both applications Worley did acknowledge
his high blood pressure. However, his June application omitted the
fact that he had a heart condition and operation, both of which had
appeared on his January application.Interestingly enough, this allegation stands on the strengthof the General Counsel's contention that the Respondent dis-
criminated by hiring Burrell Joe Clark on May 22, ratherthan Todd. As indicated Clark is a named discriminatee in
this complaint. The General Counsel's argument that Clark
was hired to ``cover the Respondent's unlawful pattern of
discrimination'' derives its essence from the fact his hiring
occurred while the charges in this matter were pending.
(GCX-1(bb).) However, this sequence, obviously, imposed
no obligation on the Respondent either to hire both to fill the
single vacancy that arose on May 22, or to prefer Todd. It
is entirely possible that Clark was hired because of his 29
years' experience as a pipefitter, while Todd was bypassed
because of Criddle's professed reluctance to fill a journey-
man position with one, who as was true of Todd, had worked
in the past predominantly as a foreman. Whatever the reason,
the General Counsel has failed to show that on May 22 Todd
was bypassed in favor of an applicant with lesser union cre-
dentials, be they known or unknown. The General Counsel's
position is inconsistent, specious, and unfounded as a matter
of law. Accordingly, it is concluded that the General Counsel
has not established that the denial of employment to Todd
on May 22 was, to any extent, motivated by union consider-
ations. The 8(a)(3) allegation in his case is dismissed.(14) Bobby Fred Dills. The complaint alleges that Dillswas unlawfully denied employment on July 15. He had ap-
plied on May 30 for work as a ``top pipe helper.'' (GCX-
3(t).) Although the Respondent would not have known that
this was the case, one might deduce from his application
that, as he testified, he was not a member of Local 96, nor
any affiliate of the Plumbers Union. In fact, he never was.It is difficult to understand why this allegation has beenpursued. From Dills' application it is impossible to ascertain
when he last held a job. The document suggests that he had
not worked as a fitter since 1983, and that for a firm that
the Respondent would not identify as organized, for it was
described by Dill in his testimony as ``nonunion.'' Moreover,
the majority of the positions listed indicate that he worked
as a ``miner.''In his testimony, he identified three of his past employersas union. Two were coal operators which the Respondent
could hardly have been in a position to recognize, and the
third was TVA. Although Personnel Manager Criddle admit-
ted to an awareness that the latter was union, on his applica-
tion, Dills did not indicate that he performed in any construc-
tion craft during that employment. Instead, the application
listed his position as ``miner.''The claim on behalf of Dills is baseless for two reasons.His application on its face is incomplete to the point of mak-
ing him a dubious candidate for employment in a construc-
tion job, even as a helper. Second, and most important, no
one reading this application would assume that Dills ever
was a member of a building trades union. In this case the
evidence of union animus would support a likelihood that the
Respondent might take steps to protect the merit shop philos-
ophy against organizational threats. But there is neither evi-
dence, nor any rational basis for assumption that this animus
would extend to unions generally, or as against one whose
application does not disclose that he ever worked for a union
contractor in the construction industry. The evidence does
not even raise a suspicion that union considerations were afactor in the processing of this application and the 8(a)(3) al-legation in this respect is dismissed.(15) Douglas Neil Adams. His application was filed onApril 9, apparently seeking work as a pipe welder.58(GCX-3(u).) The application states that in 1978 he completed
pipefitter/welding training with the ``U.A.''59Of the fiveemployers listed, Adams described four as union. His appli-
cation recites that he was currently employed, and for the
last 2 years had been employed with Cox Mechanical as a
foreman.The Respondent contends that on May 18, a Saturday, anattempt was made to contact Adams, but he was not home
and there was no response to the message. Criddle testified
that she affixed a notation to his application memorializing
this attempt. Adams claims that he never received a message.
The possible conflict need not be resolved. The complaint
sets forth June 12 as the date that Adams was wrongfully de-
nied employment. The Respondent was not obligated, in re-
sponse to that allegation to justify hirings of pipe welders in
advance of that date.60Moreover, as of June 12, the only ap-plication pending on behalf of Adams was inactive, since it
had been filed on April 9.As the record fails to show the existence of an applicationthat would support the allegation in the complaint, the allega-
tion is dismissed.(16) Robert Lewis Worley. Two applications were filed byWorley, the first on January 10, seeking a job as pipefitter,
and the second, on June 4, seeking work as pipefitter welder.
(GCX-3(v) & (w).)61The applications do not specifically identify Worley, aresident of Asheville, with Local 96. However, of the five
contractors forming his employment experience all were
identified by Worley as union.62While TVA is listed, andCriddle admits to knowledge that TVA recognized unions,
the evidence is deemed insufficient to warrant an inference
that other listed employers were known or suspected by the
Respondent's representatives as union, or that his employ- 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
63This case at all times was litigated on the theory that the Re-spondent had violated the Act by preferring others to union appli-cants in filling jobs allied with the pipefitting and pipe welding
crafts. To that end, the parties stipulated to GCX-5, a listing of those
actually hired in such positions. As pointed out by the Respondent,
this document fails to show that it hired anyone to a helper position
during the period relevant to the Holt allegation.64Holt testified that Morrison-Knudsen was a union contractor forwhom he worked in Illinois and Wisconsin on two occasions.
Criddle admitted that she was aware that this contractor was union.
However, the application, merely lists the firm as ``M & K,'' an un-
recognizable pseudonym. I am unwilling to attach any significance
to this vagary.65There is no basis for inferring that any of the Respondent'sagents would have known or suspected on reading Snow's applica-
tion that his employment history was in whole or in part on union-
ized jobs.66Fox was listed as a reference on Davis' application.67By way of defense, the Respondent assumes that the hiring ofMichael J. Davis was targeted here. However, Davis was hired as
a pipefitter on July 29. GCX-4(w). The General Counsel did not
mention Davis in connection with Hubbard, causing me to question
whether the omission was deliberateÐDavis was hired the day be-
fore the alleged discrimination against Hubbard. In any event, I can-
not fault the Respondent for preferring the judgment and rec-
ommendation of a foreman over what appeared on Hubbard's appli-
cation.ment history suggested he presented a threat to the meritshop policy.Apart from this deficiency, the General Counsel urges thatI find that Worley was a victim of discrimination because on
January 21 the Respondent hired Stephen Warren as a
pipefitter/welder. This entails a material departure from the
complaint which places the discrimination on either of three
dates: March 18, June 12, and July 29. The Respondent's de-
fense relates exclusively to those dates and assumes that the
operative application was that filed on June 4. The Respond-
ent had no reason to proceed on any other assumption. It by
no stretch of the imagination was obligated to explain a hir-
ing taking place 5 months earlier. Evidence indicative of any
discriminatory motive is lacking, and the allegation concern-
ing the bypass of Worley is dismissed.(17) Mark Holt. The complaint alleges that Holt was dis-criminated against on June 12. His application is dated May
2. (GCX-3(x).) It sought work as a ``top helper.'' His appli-
cation lists no training or skills in welding or pipefitting. In
shows that in his most recent four jobs, dating back to 1984,
he served exclusively as a ``laborer foreman.'' Although in
the ``special skills'' section, Holt noted: ``All types of con-
struction,'' the specific data set forth in the application are
insufficient to support an allegation of discrimination based
on the refusal to hire any helper position in the pipefitting
and pipewelding classifications. Indeed, the General Counsel
has failed to identify any specific vacancy filled by the Re-
spondent within 60 days after May 2, but within the period
of discrimination encompassed by the complaint, for which
Holt would be qualified.63Moreover, from his recorded employment history, there isno basis for inference that any representative of the Respond-
ent would either recognize the listed contractors as union or
suspect that this was the case.64Based on the foregoing, it is concluded that the record inHolt's case does not in the least suggest either that he was
passed over during the period after June 12, or that, if he
was, that union activity was to any extent a factor. The in-
stant 8(a)(3) allegation is dismissed.(18) Joseph Snow. The complaint alleges that Snow waswrongfully denied employment since on or about July 29.
His application dated July 23 sought worker as a pipefitter.
(GCX-3(t).) He claims that all five contractors listed on his
application are union.65However, it does not reflect that hehad worked as a pipefitter since August 1988. His entire em-
ployment record, which dates back some 28 years, shows awork history as a fitter totaling only 15 months. The remain-ing 26 years the application indicates that he served as a su-
pervisor, but without defining the specific area of respon-
sibility.The General Counsel claims that the Respondent shouldhave preferred Snow over Michael J. Davis, who was hired
on July 29, 1991. Davis had worked with the tools over the
last 2 years as a pipefitter. (GCX-4(w).) Criddle credibly tes-
tified that Davis was hired on request of a BE & K pipe

foreman, Butch Fox.66She also testified, generally, and un-derstandably that she was reluctant to hire one with extensive
supervisory experience because, as journeyman, they are fre-
quently dissatisfied and tend to agitate for advancement.
Moreover, the Respondent's preference for those whose skills
were put to recent use, and whose ability had been affirmed
by staff personnel, were legitimate, nondiscriminatory
grounds for selecting Davis over Snow. Accordingly, while
not persuaded that the General Counsel has made out a prima
facie case of discrimination, I would, in any event, conclude
that the Respondent has demonstrated that it would not have
hired Snow had he lacked union ties. The 8(a)(3) allegation
in this respect is dismissed.(19) Phillip Hubbard. Hubbard applied for a pipefitter po-sition on May 7 and July 25. (GCX-3(dd) & (ee).) The com-
plaint alleges that he was discriminated against on July 30.
He was not questioned, generally, as to the organized status
of his past employment. His application does reveal that he
had worked for TVA, the firm that Criddle knew to be par-
tially organized. Hubbard was last employed at that location
in 1980. There is no basis for concluding that the remaining
employers listed on Hubbard's application were known or
suspected by the Respondent's agents to be union.The General Counsel claims that the case of discriminationis substantiated by the Respondent's hiring of Archie Wilde.
The latter was apparently hired on July 30. However, as the
General Counsel acknowledges in his brief, Wilde was hired
in classification #29, the pipe welder position. (GCX-5 and
4(n).) Thus, Wilde was hired for a job different from that
sought by Hubbard. Moreover, the General Counsel has not
pointed to any vacancy in the pipefitter classification that
should have been filled by Hubbard.67Absent evidence that a vacancy was available on the dateof discrimination set forth in the complaint in the position
sought by Hubbard, there is no basis for concluding that he
was denied employment on that date. Accordingly, there is
no basis for inference that any failure by the Respondent to
act on his application was based on proscribed grounds. Ac-
cordingly, the 8(a)(3) allegation in this respect is dismissed.E. Cases 11±CA±14332 and 11±CA±14553The General Counsel and Respondent agree that during theperiod relevant to this proceeding only seven persons were 577B E & K CONSTRUCTION CO.68At various stages of the hearing, allegations naming Steven W.Duell, Steven C. Foster, Walter Blythe, and Robert McWilliams, on
request of the General Counsel, were deleted from the complaint. In
addition, the General Counsel insisted on pursuing allegations on be-
half of subpoenaed beneficiaries of the complaint who did not ap-
pear to testify in support of their cause. To further that effort the
General Counsel requested that I receive applications bearing their
names because all were furnished by the Respondent pursuant to
subpoena. This merely establishes that such documents were filed;
it does not confirm the authenticity of these documents as having
been actually signed, completed by and filed in person by any these
alleged discriminatees. The General Counsel requests that I reverse
this ruling, but ignores the basis for it, thus, failing to provide me
with any acceptable justification for avoiding reversal were he to
now cast aside the fundamental deficiency in the proffer. The allega-
tions pertaining to Timothy Abernathy, George Barger, Larry
Billingsley, Edwin Little, and Arthur Pilkingston, are dismissed as
totally unsubstantiated.69As was typical of the alleged discriminatees, Boone's foundationwas based on knowledge from his own employment, and he was un-
aware whether his past employers operated elsewhere on a nonunionbasis.70I would have found otherwise had this application been filedafter January 23, 1991, when Rogers status with Local 238 was
clearly revealed in his letter of that date to Bill Redmond. GCX-
106(a).71The consistent maintenance of this allegation flirts with frivolity,but as a tactical matter poses a threat to other, more experienced and
hence more deserving of the alleged discriminatees. Thus, Stipe is
one of four named in the complaint allegedly discriminated against
on January 2. Yet, all are vying for the same vacancy because the
Respondent hired only one applicant on that date who lacked prior
BE & K experience. Thus, if the General Counsel were able to fool

me on Stipe, this applicant, irrespective of any superiority in the ex-
perience record of other named discriminatees, would share equally
in the backpay remedy with any others rightfully found to have been
unlawfully denied hire on this date.hired as journeyman electricians who lacked prior BE & K
experience. Of this group, one was hired on November 5,
1990, prior to the earliest date on which any alleged
discriminatee was denied employment. Thus, only 6 jobs are
placed in issue by the sector of the complaint alleging dis-
crimination against 40 qualified electricians with ties to
Local 238, or some other labor organization.68The individual allegations are analyzed below:(1) Clifford Boone. The complaint alleges that Boone wasunlawfully denied employment on December 3, 1990. His
application was filed on November 27, 1990. (GCX-103(a).)
The application lists four contractors as employment ref-
erences, all described by Boone as union, including ``Bech-
tel.'' The wage rates in his last two employment stints were
in the vicinity of $17 per hour or greater. The application
lists Jerry Rogers as a personal reference, but identifies him
only as an ``electrician'' from Enka, North Carolina.There is insufficient basis for suspecting that the Respond-ent's handling of this application was accompanied by
knowledge or suspicion of Boone's union affiliation. I have
already noted that the applicant's understanding and that of
his union representative, as to who was and who was not a
union contractor is not, ipso facto, imputed to the Respond-
ent.69Nor did the reference to Jerry Rogers, which was de-void of any suggestion that Rogers was in any sense con-
nected with the Electricians Union, convey any special mean-
ing.70Moreover, even were the requisite knowledge inferable,the prima facie case would fail. The application contains no
information suggesting that Boone's employment would be
incompatible with the merit shop philosophy, and past em-
ployment on union jobs, would not demonstrate such a con-
flict, even if known. The 8(a)(3) allegation concerning Boone
is dismissed.(2) Lowell Stipe. Stipe was allegedly bypassed for dis-criminatory reasons on January 2. His application is dated
December 4, 1990. From it, the Respondent would have rec-
ognized that his experience in the construction industry waslimited to a 3-month stint. This single job, described by Stipeas union, carried a rate of pay of only $12 per hour. While
there would be no reason to assume that the Respondent
would have known or suspected that the listed contractor was
union, the balance of Stipe's employment history shows a
consistent pattern of nonunion employment, outside of the
construction industry, thus, suggesting minimal credentials as
a journeyman.On the face of the application, the information availableto the Respondent when it declined to hire Stipe fails to even
arouse a suspicion that union affiliation was involved. It is
concluded that the General Counsel has failed to establish a
prima facie case and the 8(a)(3) and (1) allegation in his case
is dismissed.71(3) Frank Edwin White. It is alleged that this applicantalso was denied employment unlawfully on January 2. His
application was filed on December 11, 1990. (GCX-103(e).)
It does not reflect any employment in the construction indus-
try. The General Counsel does not argue or suggest that he
was more qualified than anyone hired by the Respondent on
the critical date, or, for that matter, at anytime. The General
Counsel contends that a link with unions would derive from
White's employment with Southern Bell Telephone and Tele-
graph, where in 1984, he retired after 34 years. White de-
scribed that he was represented in this job by an affiliate of
the Communication Workers of America. However, his ap-
plication lists his job merely as ``Ca. Rep Tech.'' Even if I
were inclined to accept that the Respondent harbored resent-
ment toward unions generally, including those that presented
no organizational threat, I would not find that his employ-
ment was described in the application in a fashion that would
lead to the assumption that it was part of a bargaining unit
represented by a union. The allegations of discrimination in
his case are dismissed.(4) Julian M. Buchanan. On May 20, Buchanan was hiredby the Respondent on an application filed on May 7. (RX-
100.) Nevertheless, the complaint alleges he was a victim of
discrimination earlier on January 8, 14, and 21. His initial
application is dated January 8. (GCX-103(f).) An attached re-
sume claims 10 years' employment in the construction indus-
try as an electrician, specifying that he holds a journeyman
card from Local 238, IBEW. It goes on to show work for
contractors at lumber mills, including those operated by
Champion. Twice he worked for BE & K at Champion

mills in two different States.In this instance, I find that the General Counsel has madeout a prima facie case of discrimination. The resume men-
tions Buchanan's union membership in the local Electricians
Union as a positive factor in a manner, likely to suggest that
Buchanan took pride in his union ties and was likely to act
on his allegiance to Local 238. Moreover, despite the pref- 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
72The measure of proof required is not met by the representationin the Respondent's posthearing brief that Criddle ``apparently''
overlooked Buchanan's prior BE & K experience. For she did not

testify to this effect. Nor did Criddle testify that her favoring em-
ployees of Daniel Construction outweighed the multiple preferences
evident on the face of Buchanan's application.73Although it appears that the Respondent hired Doyle Ledbetteron January 21, Criddle credibly testified that, consistent with a nota-
tion on the foot of his application, a job was committed to him much
earlier on January 6, prior to Buchanan's filing. In this light, there
being no other electrician position filled on or about January 21, no
additional violation is found as to that date.74It is not necessary to consider the personal relationships withunion functionaries identified by Simmons on an application filed
earlier on November 6, 1990. GCX-103(i). It also is unnecessary to
give weight to Simmons' testimony that each time he applied he
wore IBEW insignia.erences accorded to applicants with prior BE & K employ-
ment, in lumber mills generally, and at the Champion mill
in Canton in particular, all of which were evident from
Buchanan's filing, the Respondent overlooked its own cri-
teria when the Respondent hired Garland Payne on January
14. (GCX-107(d).) Payne not only was lacking in these pref-
erences, but his last job included supervisory experience,
thus placing him in a category shunned by Criddle.On the foregoing, it is concluded that the Respondent hasfailed to establish that Buchanan would not have been hired
on January 14 had he not openly communicated his ties to
Local 238 in applying for work.72Accordingly, I find thatthe Respondent violated Section 8(a)(3) and (1) by not hiring
Buchanan on that date.73(5) William L. Hunter. As in Buchanan's case, the com-plaint alleges that he too was denied employment wrongfully
on January 8, 14, and 21. Hunter sought work on January
8. (GCX-103(g).) His application specifically references
``Local 238.'' He listed employment with four contractors,
describing only two as union. The application was completed
in a fashion that does not list the years in which he was em-
ployed on any particular job. In any event, the reference to
Local 238 was brandished gratuitously, and again under con-
ditions that flaunt union membership. I am inclined to infer
that the Respondent would be wary of such a representation,
and that union considerations were at least a part of the mo-
tive for not hiring Hunter for the vacancy that was filled on
January 14.As indicated, that job was filled by Garland Payne. (GCX-107(d).) Although the Respondent would fault Hunter be-
cause of his supervisory history, Payne was not insulated
from this flaw, and in light of the General Counsel's prima
facie showing of discrimination, there is nothing in Payne's
background that convincingly demonstrates that he would
have been preferred had Hunter remained diffident about his
union membership. Thus, the Respondent has failed to meet
its burden, and I find it violated Section 8(a)(3) and (1) of
the Act by failing to hire Hunter on January 14.(6) Robert Edward Simmons. Simmons is another can-didate for the job filled by Garland Payne. The complaint al-
leges that he too was denied employment based on union
considerations on January 8, 14, and 21. His application was
filed on January 8. (GCX-103(h).) It incorporates a claim to
25 years' experience in electrical work. It lists three prior
employers, all described by Simmons as union.More importantly, from Simmons' personal references, itwould take little imagination to deduce that this electrician
had a long history of coveted union membership. Jerry Rog-
ers is named at the very top, and specifically identified as:Business Mgr.L.U. 238 IBEWThe application goes on to signify that Simmons has knownRogers for 38 years.Next, Simmons referenced Al Keisling, whom he specifi-cally identified as:Business Mgr.L.U. 934 IBEWFinally, Simmons listed J.J. Barry, identifying him as a
resident of Washington, D.C., holding the following position:international presIBEWAnyone reading this application would conclude that Sim-mons was intent on advising this nonunion employer of his
longstanding relationships with individuals whose personal
philosophy and life-long endeavors, obviously, are at war
with merit shop employers, and vice versa.74In this light, itis concluded that this application would have been cast aside
by the Respondent's representatives, at least in part, because
of the applicant's demonstrable ties with the Electricians
Union. It is an inference sufficient to shift the burden to the
Respondent to demonstrate that Simmons would not have
been hired in any event.Payne was hired by the Respondent on January 14. Twoitems stand out on the face of Simmons application: (1) his
claim of 25 years' electrical experience, and (2) his union
ties. Payne's application reflects neither, and it is safe to con-
clude that relative experience was not the factor that per-
suaded the Respondent to hire Payne. In the final analysis,
it is determined that the Respondent declined to further ex-
plore Simmons' professed abilities in filling the January 14
vacancy because of his claimed associations with union offi-
cials dating back for over three decades. The Respondent
violated Section 8(a)(3) and (1) in this respect.(7) Samuel Whitaker Jr. Whitaker's application also wasfiled on January 8. (GCX-103(h).) The complaint alleges that
he too was denied employment unlawfully on January 8, 14,
and 21, and, hence, the job filled by Garland Payne on Janu-
ary 14 is also the focus of this allegation. All contractors list-
ed on the application were described by Whitaker as union.
Consistent therewith, his application lists Jerry Rogers as a
personal reference identifying the latter as ``LU. 238ÐBusi-
ness Manager.'' It was part of a pattern appearing in applica-
tions in quest of work as journeyman electricians filed that
day and it is entirely unlikely that those processing applica-
tions on January 8 would have overlooked this phenomenon
or dismissed it as coincidental.In Whitaker's case, the complaint also alleges that he wasagain denied employment on July 24 for union reasons. Prior
thereto, he filed applications on April 30 and June 25. The
former indicated that he received training through the IBEW, 579B E & K CONSTRUCTION CO.75As indicated, Respondent's officials Evans and Redmond, andprobably Criddle as well, would have had first hand knowledge as
to Rogers identity well prior to the filing of Whitaker's April and
June applications.76See Respondent's posthearing brief, Br. 15, fn. 29.77GCX-103(p). See also GCX-103(o), being an application filedby Phillips on April 30.and, as special skills, included ``union organizer'' along withhis occupational experience. (GCX-103(k).) Jerry Rogers was
again included as a reference. The operative application was
filed on June 25. (GCX-103(l).) Under special skills it stated
as follows:4 years I.B.E.W. Apprentice School,Motor Control School Switchbored [sic] &Panel Board Layout & Wireing, BlueprintReadingSchool
Vol. Union OrganizerJerry Rogers was listed as a reference, with the description,``I.B.E.W. Business Manager.''75The record also shows that while Whitaker's viable appli-cations were pending, the Respondent filled vacancies on
January 14 and July 24. Based on these applications, the Re-
spondent did so while possessed of facts including
Whitaker's professed standing as a ``union organizer,'' which
on an employment application seeking work with a nonunion
firm, would hardly be regarded as idle comment. In short, his
application communicated a bent toward trade union goals ir-
reconcilable with the merit shop philosophy. An inference is
warranted that the failure to hire this apparently experienced
electrician on either date was at least in part attributable to
the Respondent's implementation of its merit shop philoso-
phy.At the same time, the Respondent has not disassociated itsfailures to hire Whitaker from union considerations. As was
true of discriminatees Buchanan, Hunter, and Simmons, the
application endorsed by the hiring of Payne on January 14
does not on its face persuade that Whitaker would not have
been hired had his union associations been withheld. Indeed,
Payne's having held a supervisory post suffers from the same
flaw as discussed below in connection with the vacancy
filled on July 24. Accordingly, it is concluded that the Re-
spondent Section 8(a)(3) and (1) of the Act by failing to hire
Whitaker on January 14.The same result is reached in connection with July 24. Onthat date, the Respondent hired Michael Woods as an ``elec-
trician.'' I cannot fault the Respondent's expositions concern-
ing the credentials reported on Woods' resume and applica-
tion. (GCX-107(f).) Nevertheless, the Respondent in other
areas defended on grounds that Criddle ``prefers not to hire
applicants with extensive foreman or supervisory experience
for journeyman positions.'' Woods was hired as a journey-
man. His application shows that in three of his last four jobs,
Woods was employed as ``electrical foreman.'' His resume
claims 16 years of ``Direct Supervision.''76There is no ex-planation on this record for the hiring of Woods to a jour-
neyman slot in light of this drawback in his work history.
Accordingly, the defense has suffered a failure of proof, and
I find that the Respondent violated Section 8(a)(3) and (1)
by failing to hire Whitaker on July 24, as well.(8) Alvin E. Wyatt. The complaint alleges that Wyatt wasvictimized by a discriminatory refusal to hire on January 10,1991. The allegation rests on an application filed that sameday. (GCX-103(m).) It lacks reference to any labor organiza-
tion or union official. The General Counsel's claim stands on
the fact that of the five employers listed on the application,
all were identified by Wyatt as union. One firm, Hayes &
Lunsford has operated nonunion since 1988. Of the remain-
ing four, three jobs were far beyond the jurisdiction of Local
238, being in Ohio, Iowa, and Wisconsin. In this light, I see
nothing on the face of this application that reasonably could
be construed as associating this applicant with any threat to
the Respondent's merit shop philosophy, and, for that reason,
believe it unreasonable to infer that his nonemployment was,
to any extent, attributable to union considerations. The
8(a)(3) allegation in his case shall be dismissed.(9) Howard T. Newman. July 24 is the date of discrimina-tion alleged in Newman's case. Of the three applications
filed by Newman, that completed on July 18 is determina-
tive. (GCX-103(n).) Here again, the claim of discrimination
stands on interpretation of the listed employment references;
otherwise the document is devoid of reference to or mention
of any union or union official. According to Newman, the
three listed employers were all union. Even if the Respond-
ent would agree, I am unwilling to assume on an ipso facto
basis that past employment on union projects alone would in-
spire a discriminatory bypass. To reiterate, in this case, the
evidence of animus, itself inferred, has meaning only in those
cases where the Respondent may be charged with reason to
believe that the hiring of the applicant would create a risk
to its nonunion method of operation. Something less, absent
clearer evidence of hostility than presented here, would not
reasonably support an inference that a refusal to hire was
partially motivated by proscribed considerations. Accord-
ingly, as the requisite evidence is lacking in Newman's case,
the General Counsel has not made out a prima facie case,
and the instant 8(a)(3) allegation is dismissed.(10) Charles E. Phillips. The date of discrimination set bythe complaint in this case is also July 24. The operative ap-
plication was filed on June 25.77It identifies Phillips as ajourneyman electrician with 13 years in commercial and in-
dustrial construction. It also suggests that his special skills
include: ``union organizer.'' Jerry Rogers is identified as a
personal reference and as ``Business Manager, I.B.E.W. LU
238.''Phillips was among those passed over when on July 24 theRespondent hired Michael Woods as an ``electrician.''
(GCX-107(f).) It did so while possessed of information delib-
erately placed on Phillips employment application that was
readily recognizable as a threat to the Respondent's nonunion
philosophy. For the reasons stated in the case of Sam
Whitaker, I find that the General Counsel's prima facie case
is not rebutted by persuasive evidence that under Criddle's
criteria, Woods would have been hired over Phillips even if
the Respondent were unaware of his union affiliations and
status. Thus, the Respondent violated Section 8(a)(3) and (1)
of the Act on this date as well.(11) Terry Layn Cole. Pursuant to the complaint, Cole wasalso a candidate for the vacancy filled by Woods on July 24.
His application dated July 18 indicates that he was trained
as an electrician under the auspices of Local 760. Beyond 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
78GCX-103(w) was received, but since filed after the period ofdiscrimination is of no relevance.79Of those, only one was performed in North Carolina. Trammellappeared to lack first-hand knowledge that this was a union contrac-
tor. His pay level at the time hardly instills confidence in his testi-
mony. Thus, on that job, he earned only $11.75 hourly, a rate lower
than the two nonunion jobs he performed that same year in the Caro-
linas.80The card was received in evidence as GCX-103(cc). However,it was omitted from the exhibits filed with the Division of Judges.
Efforts to secure the document have proven fruitless.that there is no direct expression of union affiliation. (GCX-103(r).) His employment references are dominated by jobs
with T.V.A., which was generally known to have operated
under union contracts. Nevertheless, off-handed references to
union trainingÐpresumably acquired many years earlierÐto-
gether with past employment on union jobs outside the juris-
diction of the local craft union, are not in and of themselves
antithetical to acceptance of the open-shop philosophy. And
such evidence will not alone support an inference that a re-
fusal to hire was partially motivated by proscribed consider-
ations. Thus, as in the case of Howard Newman, the General
Counsel has failed to meet the initial proof responsibility as-
signed by Wright Line, supra, and the 8(a)(3) allegationbased upon the refusal to hire Cole is dismissed.(12) Stuart Gwyn. The complaint in Gwyn's case also eyesthe July 24 hiring of Michael Woods. Gwyn applied on July
18. (GCX-103(t).) His application shows that he was trained
under the auspices of an IBEW apprenticeship. It also lists
employment dominated by what Woods describes as union
jobs. All, however, involved projects outside the jurisdiction
of Local 238. For the reasons expressed above in the case
of Terry Cole, I find that these factors do not add up to a
prima facie case of proscribed discrimination, and that the
failure to hire Gwyn on July 24 did not violate Section
8(a)(3) and (1) of the Act.(13) Perry Ledbetter. The complaint, as amended, allegesthat the Respondent unlawfully refused to hire Ledbetter on
or about January 10. Thus, he is among a score of alleged
discriminatees competing for the proceeds of the vacancy
filled by Payne on January 14. Here again his application is
dominated by employment that he describes as union,78withattachments that signify that in 1982, Ledbetter completed a
joint apprenticeship sponsored partially by the IBEW. (GCX-
103(v), (x), & (y).) Otherwise those documents, are devoid
of specific linkage with any union. (GCX-103(V).) Accepting
the difference in timeframe, the allegation on behalf of
Ledbetter is deficient for the same reason expressed above in
the case of Stuart Gwyn. His training 8 years earlier and em-
ployment on union jobs would not substantiate the initial in-
ference required of the General Counsel, and the allegations
in his case are dismissed as well.(14) Joseph C. Stellitano. This case also falls within themold evident in the case of Gwyn and Ledbetter. It focuses
on the Respondent's hiring of Payne, with discrimination al-
leged on or about January 8, 14, and 21. (GCX-103(z).) The
only specific tie with the Electricians Union evident on the
face of the application lies in Stellitano's reference to his
completion of an ``I.B.E.W. Apprenticeship'' some 9 years
earlier. He describes five listed jobs as union, all save one
involved work in Indiana, California, and Florida. None were
performed within Local 238's jurisdiction. For the reasons
given in the substantively indistinct cases of Gwyn and
Perry, I find that the General Counsel has not made out a
prima facie case as to Stellitano and the 8(a)(3) allegation in
this respect is dismissed.(15) Gene Trammell. The complaint alleges that Trammellwas unlawfully denied hire on July 24, the same date that
the Respondent hired Michael Woods. Trammell's applica-tion was filed on May 30. (GCX-103(aa).) The training hedescribes on that document by no means would be under-
stood as either associated with or sponsored by the Elec-
tricians Union. He claims that all but two of the listed em-
ployment references involved union jobs.79Here again, theevidence available to the Respondent was too limited to sup-
port a reasonable inference that it would react negatively to
this application, in whole or in part, on the basis of union
considerations. The allegation is dismissed.(16) Malcolm Bentley. Bentley is also vying for the va-cancy filled by Michael Woods on July 24. His application
was dated May 30. (GCX-103(bb).) He describes all contrac-
tors listed as union. While there is nothing on the face of the
application that specifies any relationship with the Elec-
tricians Union, Bentley testified that before applying, he
went to the union hall, where Jerry Rogers made a photo-
copy of his union card.80Bentley admits that he did not at-tach the card to the application before depositing it, but
states that, without alerting the personnel clerk, he merely
``laid it'' with the application. When asked by me as to
where he got the idea to submit the union card, Bentley re-
plied, ``Well Jerry's I guess.'' Bentley's uncorroborated testi-
mony did not ring true. While many filed after consulting
Rogers, no one else attributes such a suggestion to the latter.
Several knew just how to incorporate data that would iden-
tify them with the Electricians Union on their respective ap-
plications, and surely, Rogers was acutely aware of these
techniques and would have counseled Bentley to attack the
matter directly if asked, or if his advice were volunteered.
Bentley is discredited and, for reasons heretofore stated, the
evidence appearing on his affidavit is insufficient to support
the initial inference required before any proof responsibility
is incurred by the Respondent. The allegation in his case is
dismissed.(17) James Murgil Johnston. The complaint alleges thatJohnston was wrongfully denied employment on January 8,
14, and 21, and July 24. Thus, the hirings of both Payne and
Woods are placed in issue. The operative applications filed
on January 8 and July 23, detail a variety of electrical skills
held by Johnston. (GCX-103(dd) & (ee).) That filed on July
23 indicates that he worked for 3 years at Champion's mill
in Canton. Both contain specific evidence of his association
with Local 238. The July 23 application recites that he com-
pleted the IBEW-NECA apprenticeship in 1984, and, as per-
sonal references, they include Jerry Rogers. He states that he
had been associated with Rogers for 11 years. The latter is
described in both as ``Business Manager IBEW LU. 238.''
In addition, the July 23 application includes the following in-
scription: 581B E & K CONSTRUCTION CO.81The foundation for this inference is not weakened by the Janu-ary application's indication that Johnston worked for Hayes and
Lunsford between 1980 and 1990. Even if one were to accept the
testimony that this firm converted to nonunion status in 1985, this
change would not alter the evident employment on a union basis by
that firm for a considerable span. In any event, there is no evidence
that Criddle was mindful of this innovation.82The Respondent's brief depicts Johnston as unreliable becausehis applications show that he, on several occasions, left jobs for
higher pay. There could be no quarrel that, if acted on, this would
provide a legitimate ground for disqualification. However, there is
no evidence that Criddle would have reacted in this fashion to a
qualified craftsmen. It is a matter to be established by testimony,
rather than assumption or argument.83GCX-103(hh). The only vacancies in that time frame were filledby the hiring of Keith Waldroup on January 2, Doyle Ledbetter on
January 6, and on Garland Payne on January 14. A second applica-
tion was filed by Strickland on January 15. GCX-103(gg).84In his earlier application, Evans had signified that he completedan IBEW apprenticeship.85He initially testified with one exception he always worked forunion contractors in the electrical industry. The exception was a
manpower broker that he did not list on the application. When con-
fronted with his affidavit on cross-examination, Reese admitted to
employment with two nonunion electrical contractors in the Ashe-
ville area. He also admits to employment, also in Asheville, with
Hayes & Lunsford, which has been nonunion for several years. He
adds that these were listed on his application.Have 11 years experienceas an IBEW electricianAs in the case of Samuel Whitaker Jr., it is concluded thatthis brazen revelation made in the context of application for
nonunion work is suggestive of alliances inconsistent with
the merit shop philosophy.81In the circumstances, it is rea-sonable to infer that at least ``a'' part of the motive for not
hiring this skilled applicant in filling vacancies on January
24 and July 14 was the Respondent's perceived need to im-
plement, preserve, and protect a method of doing business
antithetical to collective bargaining.As for the Respondent's burden, it does not suffice thatthe applications of Payne and Woods show longer service in
the electrical industry. Both are flawed by past employment
in a supervisory post, a factor used by Criddle to reject ap-
plicants. If in their cases, other factors prevailed, any judg-
ment in that regard could not be ascertained from the appli-
cations themselves.82The failure to present testimony in thisregard precludes a finding that Johnston would not have been
hired even if he did not convey his union interests, and, ac-
cordingly, I find that the Respondent violated Section 8(a)(3)
and (1) of the Act by rejecting Johnston's applications on
January 14 and July 24.(18) Michael L. Martin. This allegation also relates to theJuly 24 hiring of Michael Woods. Martin filed his applica-
tion on July 23. It shows that he completed an ``IBEW'' ap-
prenticeship in 1972 and that from 1969 to 1984 he worked
out of the ``IBEW'' in Parkersburg, West Virginia. Sincethen, he worked only for nonunion contractors at rates rang-
ing between $9 and $9.75 per hour.The Respondent is entitled to benefit of the doubt. I aminclined to believe that these wage rates would be recognized
as nonunion, and on balance it is more rationally inferred
that the Respondent's would so understand, while having no
concern that Martin might present a threat of organization.
It is concluded that the application is that of a worker who
would be taken as receptive to nonunion employment, and
fails to warrant an inference that employment was denied, to
any extent, on the basis of proscribed considerations. The
8(a)(3) allegation is dismissed.(19) Sewell E. Strickland. Strickland allegedly was unlaw-fully denied a job on January 2. The operative application
was filed on November 29, 1990.83The application fails toinclude any specific reference to a labor organization. Theemployment record includes no jobs within the geographicjurisdiction of Local 238. The General Counsel's initial bur-
den stands solely on Strickland's testimony that the four con-
tractors listed on his application were union. For reasons,
heretofore indicated this does not suffice to shift the onus to
the Respondent, and by reason of this failure of proof, the
complaint is dismissed as to Strickland.(20) Roy Evans. The complaint alleges that Evans was vic-timized on January 17 and July 24. Evans filed on January
17. The record contains no evidence that anyone, without
BE & K experience, was considered for employment during

the period pertinent to this application. (GCX-103(ii).) There
is no evidence to support a violation in this period and the
8(a)(3) allegation is dismissed in this respect. See, e.g., fn.
73, supra. (GCX-107(e).)A second application was filed on July 9. (GCX-103(jj).)The employers listed in this and all other applications filed
by Evans were described in his testimony as union. More im-portantly, under special skills, that document states, ``L.U.
18, I.B.E.W.''84The reference is an abstraction, unrelated toan inquiry, and, considering the fact that Evans was know-
ingly seeking nonunion work, it would naturally be taken by
the Respondent's employment representatives as a declara-
tion of allegiance. Accordingly, I am inclined to find that an
inference is warranted that his application was rejected at
least in part to avoid challenge to the Respondent's nonunion
status. Moreover, since Garland Payne was hired in the face
of a recent stint as supervisor, and this flaw is left unex-
plained by Criddle, the Respondent has failed to rebut the in-
ference of discrimination. Accordingly, I find that the Re-
spondent violated Section 8(a)(3) and (1) by rejecting Evans
in filling the July 24 vacancy.(21) Ronnie B. Reese. The complaint alleges that the Re-spondent unlawfully denied employment to Reese on January
8, 14, and 21, thus challenging the January 14 hiring of Gar-
land Payne. This allegation is complicated by a lost or mis-
placed application. For the most part, applications furnished
by the Respondent pursuant to subpoena have provided for
the General Counsel's proof. In this instance, the Respondent
concedes that Reese filed an application on January 8, but
that it has been unable to locate the document. Through
Reese, the General Counsel seeks to resurrect its content.Reese confessedly had no independent recollection of theemployers listed in his application. Moreover, though he
maintained a written record of the various jobs he worked,
he appeared without the document.85Even had Reese limited his application to contractors thathe understood to be Union, this alone, for reasons already
stated, would not substantiate the General Counsel's initial
proof responsibility under Wright Line. As there is no evi-dence that the Respondent could have been aware on any
other grounds that Reese had ties with Local 238 or any 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
86Contrary to the General Counsel, the Respondent has given acredible explanation ``as to why it did not hire Bailey on January
15, or any time thereafter.''87Dale testified that he attached a copy of his dues receipt to hisapplication. He claims that he had a copy of the document made at
the union hall when he and Gene Trammell went there to get direc-
tions from Jerry Rogers. Trammell gave no indication that he took
similar steps. I do not rely on Dale's uncorroborated testimony con-
cerning the dues receipt.88In furtherance of an attempt to discredit Turbyfill in this respect,the Respondent's brief erroneously represents that its daily applica-
tion flow log does not reflect a filing by Turbyfill on November 6.
On the contrary, that document does confirm that on November 6,
1990, Turbyfill appeared and filed application #002336. RX-3(e). I
find that he did complete and file an application that day.other affiliate of the Electricians Union, the allegation of dis-crimination in his case is dismissed for want of proof.(22) Robert Dale Faught. The complaint alleges discrimi-nation in Faught's case on January 21, the same date that he
filed his application. (GCX-103(kk).) Even assuming that the
General Counsel has satisfied its initial proof responsibility
in this instance, the record establishes that Faught would not
have been hired in the absence of any union activity. Thus,
in evaluating the claim of Julian Buchanan, I have heretofore
credited Criddle's testimony that no vacancy was filled on
January 21, as the job in question was committed to Doyle
Ledbetter on January 6. See fn. 73, supra. (GCX-107(e).) Ac-
cordingly, as there is no evidence that the Respondent hired
a single applicant who lacked BE & K experience during

the ensuing 60 days, the 8(a)(3) allegation has been
disproven and is dismissed.(23) Larry Douglas Bailey. Maintenance of the claim onbehalf of Bailey strikes as a senseless exercise. His applica-
tion was dated January 15. (GCX-103(ll).) It shows that he
performed electrical work on one occasion for a period of 4
months, and a second, where, during a 1-month period he
claims to have worked as an electrical foreman. It does not
appear that he ever worked in that craft on a union job, and
in fact he was never a member of the Electricians Union.
This background, coupled with the fact that Bailey was a
former employee of BE & K, yet not hired, would unmis-

takably reveal that it was his limited qualifications as an
electrician that prompted inaction by the Respondent in this
instance.Moreover, this case is substantively identical to that ofFaught. For the reason stated as to Faught, the Respondent
has established that no applicant who lacked BE & K expe-

rience was considered for employment on January 15 or any
other date during the ensuing 60 days.86The absence of avacancy is an additional factor deflating any claim of det-
rimental action against Bailey during the term of his applica-
tion. The 8(a)(3) allegation in his case is dismissed.(24) Leslie Silvers. The complaint alleges that Silvers waswrongfully denied employment on January 8, 14, and 21. His
application is dated January 8, placing him among the can-
didates for the vacancy filed on January 14 by Garland
Payne. (GCX-103(mm).) Any inference of discrimination that
might arise on the face of this application would derive from
the fact that his reported employment history, for the most
part, was on union jobs, including T.V.A., an employer
known by Criddle to perform work under contract with
unions. However, any concern for union linkage would have
been weakened by his nonunion employment between 1985
and 1990 with a firm that previously worked union. In any
event, even if the Respondent was mindful that Silvers had
accurately portrayed the remaining contractors as union, his
application does not tend to identify him as an organizational
threat. Such being the case, I am unwilling to infer that the
Respondent, to any extent, would have rejected his applica-
tion on union considerations. The 8(a)(3) allegations in his
case are dismissed.(25) Norris P. Dale. Dale filed an application on May 30.(GCX-103(oo).) The complaint alleges that the Respondentviolated Section 8(a)(3) and (1) of the Act by refusing to hirehim on July 24, the date that it hired Michael Woods. All
of his former employers were characterized as union. His
employment history reveals a pattern of wages noticeably
higher than other discriminatees. Adjacent to the signature
line is the comment, ``I have 20 yrs. with I.B.E.W. work ex-
perience.''87This gratuitous declaration, together with hiswage rates in recent years, would convey that Dale's em-
ployment was a risk to the Respondent's nonunion philoso-
phy, and warrant an inference that his application was not
considered at least in part because of union considerations.
Moreover, the absence of explanation as to the hiring of
Woods, in light of his unfavored employment as a super-
visor, betrays any basis for concluding that Dale would not
have been hired to fill this vacancy even if he had not sig-
nified his union allegiance. The Respondent thereby violated
Section 8(a)(3) and (1) of the Act.(26) Ralph Dean Hammer. Hammer applied on January15. (GCX-103(pp).) Based on the previously credited evi-
dence that the Respondent committed a job to Doyle
Ledbetter on January 6, it is concluded that this application
would not support a violation as to any vacancy within the
60-day period after its filing. See fn. 73, supra. The 8(a)(3)
violation in this instance is dismissed.(27) Robert L. Stanberry. Relying on an application datedJanuary 18, the complaint alleges that Stanberry was denied
employment unlawfully on January 18 and 21. (GCX-
103(qq).) For the reasons given above in the case of Ralph
Hammer, the complaint is dismissed as to Stanberry.(28) Ernest Turbyfill. The complaint alleges that Turbyfillwas wrongfully denied employment on November 6 and De-
cember 5, 1990. He insists that he first filed an application
on September 13, 1990. He claims that in doing so he was
accompanied by Business Agent Jerry Rogers. Turbyfill
claims that he next filed an application on November 6. He
was again accompanied by Rogers; and another member of
Local 238, Eddie Simmons.The complaint alleges a discriminatory refusal to hire asof November 6 and December 12. Both are predicated on the
November 6 application. As indicated, the document was not
available, in fact, the Respondent argues that it never ex-
isted.88An attempt was made to reconstruct its contentthrough Turbyfill's testimony. He also produced a copy of a
written resume which he claims to have filed that day.
(GCX-103(rr).)I have heretofore discredited Turbyfill's uncontradictedtestimony as to comments he attributed to Electrical Super-
intendent Redmond. His testimony as to his November 6 ap-
plication was no more impressive. He initially testified that
in that document he identified himself as a member of Local 583B E & K CONSTRUCTION CO.89This firm was described by Turbyfill's business manager, JerryRogers, as nonunion. If this testimony is accurate, the resume would
not have reflected that Turbyfill worked union since May 1983.90Moreover, although Criddle testified that she would not dis-qualify an applicant on the basis of an adverse health record, consid-
ering that reported by Turbyfill, which included a heart condition,
high blood pressure, strained knee, impaired hearing, and shortness
of breath, if Turbyfill were sincerely interested in employment, it is
unlikely that he would would have included information that would
have weakened his opportunity to just get a job.91In addition, he admittedly was on the job when Hayes andLunsford became nonunion.92J.E. Merit Constructors
, supra, 302 NLRB 301, 308 fn. 51(1991). Were I to hold otherwise, I would find that the hiring of
Woods furnished no defense, and hence that Vella would be entitled
to share backpay with others whose discrimination is tied exclusively
to the July 24 vacancy.93Lewis claims that this was one of six that he filed without se-curing a job.94As in Vella's case, were I to find a prima facie case, I wouldfind that the Respondent has failed to show that Woods, considering
his long tenure as a supervisor, was an appropriate alternative, and
hence that Lewis, as well, would share backpay with others whose
discrimination is tied exclusively to the July 24 vacancy.238, IBEW. When confronted with the fact that he includedno such reference on the January 6 application, he retreated
testifying that this was included on his resume but not the
application itself. (RX-101.) Later, he would testify that the
reference to union membership appeared on the September
13 application.In any event, his testimony, together with the resume tendsto confirm that Turbyfill's most recent employment in con-
struction was with King Electric, a nonunion contractor.
Moreover, prior to that, he had not worked as a construction
electrician since 1984 when he was employed by Power
Plant Maintenance.89Although the resume does imply thatbetween January 1972 and January 1990, he was available
for referral from Local 238, IBEW's hiring hall, this factor
is reduced in importance by Turbyfill's actual employment
record.90Accordingly, the General Counsel has not met hisinitial burden by credible proof, and the allegations of the
complaint in this respect are dismissed.(29) Danny Vella. Vella is another candidate for the va-cancy filled by Michael Woods on July 24. The complaint
places the violation on that date, with Vella's application
having been filed on July 16. (GCX-103(ss).) It shows no
specific ties with any labor organization. Five contractors are
listed; Vella describes four as union. Of this group, two were
located in Florida, and one in Wisconsin. Vella claims that
he attached a resume to his application which showed his
complete work history. (GCX-103(tt).) This document lists
numerous contractors, with Vella describing only two as non-
union.91Here again, the General Counsel has produced noevidence furnishing any rational basis for assumption that the
Respondent's hiring agents would recognize, by name, that
the many contractors listed were union. I would agree, how-
ever, that the wages purportedly earned on most of these jobs
would tend to confirm that they were performed at union
scale to anyone with even marginal familiarity with construc-
tion industry rates. Nevertheless, for the reasons indicated, I
am unwilling to conclude that the General Counsel has sus-
tained its initial proof responsibility under Wright Line whereunion affiliation may only be gleaned by interpretation.
While it is fair to assume that the Respondent would rise to
the task as against those that brazenly showcase their union
allegiances, thus leaving little doubt as to where they stand
on the merit shop issue, a similar threat to that philosophy
would not arise simply because an applicant's background
includes employment on both union and nonunion jobs.92Accordingly, it is concluded that the Respondent did not vio-late Section 8(a)(3) in failing to hire Vella.(30) Billy R. Lewis. Lewis is another candidate for the July24 vacancy. The complaint dates the violation at that time,
and the pertinent application was filed on July 18.93(GCX-103(uu).) His application shows no specific ties with any
labor organization. From the witness stand, he described all
of the listed contractors as union. Here again, the discrimina-
tory inference would be founded exclusively on the inter-
action of union employment and the merit shop philosophy,
which are not inherently incompatible, and in my opinion
would not in all cases inspire a protective reaction on the
part of BE & K. While it is possible, I am not willing to

infer that nonunion employers will discriminate on this basis
alone. The 8(a)(3) allegation is dismissed.94(31) Wayne Lewis. The complaint alleges that Lewis wasdiscriminated against on January 8, 14, and 21. No applica-
tion was available corresponding to these dates. Lewis claims
that he filed one on December 4, 1990. The General Counsel
sought to reconstruct this document, using an application
filed by Lewis on October 10, 1991. (GCX-103(vv).) Thus,
Lewis' credibility is crucial to the fact of an earlier filing and
its content.In December 1990, Lewis was a resident of Pace, Florida,and assertedly a member of an IBEW Local out of Pensa-
cola, Florida. He testified that he listed Gene Jernigan, his
business manager, as a personal reference on the December
4 application. When asked by me whether the application
identified Jernigan as the business agent, Lewis replied,
``Yes, Sir.'' However, when pressed, he relented somewhat
testifying that he believed this to be the case. In his prehear-
ing affidavit, given on April 4, 1991, he avowed, ``I listed
Gene Jernigan as a reference and he is my BA. I do not
know if I listed him as an electrician or BA.'' In his October
1991 application Jernigan was used as a reference, but mere-
ly identified as an ``electrician.'' It was my distinct impres-
sion that Lewis' initial testimony in this regard was a delib-
erate attempt to mislead as to a highly salient point that he
knew or suspected would strengthen his case. The violation
of the oath was sufficiently grave to warrant rejection of the
balance of his uncorroborated testimony. There being no
credible evidence that an application was filed at any time
within 60 days prior to the dates of discrimination set forth
in the complaint, the 8(a)(3) allegation in his case shall be
dismissed.(32) Garcia L. Hudson. Hudson allegedly was discrimi-nated against on December 3, 1990. The only available appli-
cation bearing his signature is dated January 15. (GCX-
103(ww).) It seeks work as a ``J.W. Wireman.'' It shows no
special skills, nor does it indicate that Hudson completed any
form of vocational training or apprenticeship. As in the case
of Wayne Lewis, the General Counsel used this document asan aid to reconstructing an earlier application, allegedly sub-
mitted by Hudson on November 27, 1990. Hudson denied,
however, that he included any specific reference to his union 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
95As a diversion from the seriousness of this work, the argumentmade by the General Counsel to support Penley's credibility is fully
quoted below. I do so out of light-hearted curiosity as to whether
it was really meant to persuade:It is apparent that Penley did not know at the time he gave his
affidavit the connotation of the word ``affiliation.'' How else
can it be explained that he would get on the witness stand and
make such an apparent blatant contradiction? Penley's testimony
simply shows that he was being candid even to the point of ap-
pearing inconsistent.affiliation. Moreover, on his January application, he tendedto style his former projects with acronyms, rather than full
names of the contractorÐa practice that would have made it
even more difficult for the Respondent's representatives to
ascertain the nature of Hudson's past employment. In light
of the foregoing, the alleged application fails to furnish any
basis for inferring that union considerations were a part of
the reason for not hiring Hudson. The 8(a)(3) allegation in
his case is dismissed.(33) Howard Penley. There is no documented evidencethat Penley applied at any time. Nonetheless the complaint
alleges that he was unlawfully denied employment on De-
cember 3, 1990. Penley testified that he filed an application
on or about October 18, 1990. The Respondent's log of ap-
plicants for that date does not reflect that this was the case.
(RX-3(b).)In any event, Penley describes himself as a member ofLocal 379, IBEW, based in Charlotte, North Carolina. He
testified that on the application in question he listed, as per-
sonal references, Lawrence Reynolds, his business manager,
and Jerry Rogers, the business manager of Local 238, speci-
fying their positions in the Union. Penley provided a prehear-ing affidavit that discussed the content of his alleged October
18 application in detail, including the issue of whether union
affiliation was mentioned. There, Penley denied having done
so. It contains no mention that Reynolds and Rogers were in-
cluded as references. Penley's uncorroborated testimony is
unworthy of belief.95Accordingly, the allegation of discrimi-nation in his case is without credible basis and is dismissed.(34) Randall Monteith. The complaint places the discrimi-nation in this instance on July 24, the date that the Respond-
ent hired Michael Woods. Monteith's application was filed
on July 16. (GCX-103(xx).) He averred that all employers
listed on that document were union. His rates of pay, with
one exception, would not necessarily signal that he earned
union scale. His special skills as an electrician were detailed.
In his personal references, he listed Jerry Rogers, identifying
him as business manager. This created a specific link suffi-
cient to tilt the scales so as to require the Respondent to ex-
plain the failure to hire Monteith. By July 16, the Respond-
ent's project manager, Randall Evans, had completed a round
of correspondence initiated by Jerry Rogers efforts to obtain
employment for those signing Local 238 referral books. As
part of that exchange, Monteith was identified as an IBEW
member in Rogers' letter of January 23, 1991. (GCX-106(a).)
When Rogers attempted to further that effort by letter of
February 18, 1991, he again specifically named Monteith as
within the group. (GCX-106(c).) The fact the reply was by
Evans, rather than a lesser official, and adopted a very terse,
go away approach, suggests that the effort by Rogers was se-
riously viewed. (GCX-106(b) & (d).) Against this back-
ground, Monteith's specific reference to Rogers, was likelyto reenforce the impression that Monteith remained a part ofa real or imagined conspiratorial web on the part of Local
238 to gain a foothold on this job. Accordingly, it is inferred
that the General Counsel has established that Monteith's
openly professed association with Business Manager Rogers
was at least ``a'' part of the motive for his bypass. More-
over, I find, for the reason stated above in connection with
the case of Sam Whitaker, that the Respondent has not ex-
plained why Woods was preferred for the July 24 vacancy,
thus, the Respondent violated Section 8(a)(3) and (1) of the
Act as to Monteith as well.(35) Randy Cutshall. The complaint alleges that Cutshallwas denied employment unlawfully on July 24, thus, adding
his name to the list of those competing for relief in con-
sequence of the Respondent's hiring of Garland Payne on
that date. He claims to have filed four applications with BE

& K, including that filed on June 11, with an attached re-
sume. (GCX-103(yy).) The five contractors listed on the face
of the application were described by Cutshall as union. Only
one on his resume was described as nonunion. Specific ref-
erences to the Joint Apprenticeship and Training Committee
as well as an attached certificate of completion which bears
the IBEW seal would tie Cutshall unmistakably to the IBEW.
However, neither an applicant's union membership nor em-
ployment on jobs described as union are strong enough in
themselves to warrant unproven assumption that the Re-
spondent would implement its merit shop policy by dis-
regarding qualified applicants on this basis alone. Thus, the
foregoing is deemed insufficient to support an inference that
union considerations were a part of the motive for not offer-
ing employment to Cutshall. For this reason, it is concluded
that the General Counsel has failed to sustain its initial proof
responsibility and on that basis the 8(a)(3) allegation in this
regard is dismissed.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 96, Plumbers Union and Local 238, ElectriciansUnion are labor organizations within the meaning of Section
2(5) of the Act.3. The Respondent, on July 23, 1991, violated Section8(a)(3) and (1) of the Act by refusing to hire James
J.Loudermilk Jr. as a journeyman pipe welder by reason of

his union affiliation.4. The Respondent, on January 14, 1991, violated Section8(a)(3) and (1) of the Act by refusing, by reason of union
affiliation, to hire for the position of journeyman electrician
the job applicants listed below:Sammy Lee Whitaker Jr.Julian Buchanan
William L. Hunter
Robert E. Simmons
James M. Johnston5. The Respondent, on July 24, 1991, violated Section8(a)(3) and (1) of the Act by refusing, by reason of union
affiliations, to hire for the position of journeyman electrician
the job applicants listed below:Sammy Lee Whitaker Jr. 585B E & K CONSTRUCTION CO.Roy C. EvansRandall Monteith
Norris P. Dale
Charles E. Phillips
James M. Johnston6. The unfair labor practices found above are unfair laborpractices having an effect on commerce within the meaning
of Section 2(6) and (7) of the Act.7. Except as found in paragraphs 3, 4, and 5 above, theRespondent did not engage in any of the unfair labor prac-
tices set forth in the consolidated complaint.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it shall be recommended that it cease
and desist therefrom, and take certain affirmative action
deemed necessary to effectuate the policies of the Act.Having found that the Respondent violated Section 8(a)(3)and (1) of the Act by refusing to hire the employees named
below,James J. Loudermilk Jr.Sammy Lee Whitaker Jr.
Roy C. Evans
Randall Monteith
Norris P. Dale
Charles E. PhillipsJames M. JohnstonJulian Buchanan
William L. Hunter
Robert E. Simmonsit shall be recommended that they be offered immediate em-ployment in positions for which they have applied and are
qualified, to the extent vacancies exist, and they shall be
made whole for any earnings lost by reason of the discrimi-
nation against them, from the date of the refusal to hire to
the date of a bona fide offer of reinstatement. As a caveat,
however, it is noted that the make-whole remedy is not to
exceed the earnings appurtenant to the vacancy actually filled
by the Respondent on the date of discrimination. Thus, it is
recommended that, where multiple discrimination findings
derive from a single job, the status quo ante shall be restored
limiting the individual backpay entitlements on a propor-
tionate basis. Moreover, in all instances, sums due shall be
computed on a quarterly basis as prescribed in F.W. Wool-
worth Co., 90 NLRB 289 (1950), and shall be reduced bynet interim earnings, with interest computed as specified in
New Horizons for the Retarded, 283 NLRB 1173 (1987). Allreinstatement and backpay recommendations are subject to
the procedures discussed in Dean General Contractors, 285NLRB 575 (1988), and Haberman Construction Co., 236NLRB 79 (1978).[Recommended Order omitted from publication.]